 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Published CUSIP Number: 15671FAA0


Amended and Restated
 
CREDIT AGREEMENT
 
Dated as of June 21, 2006
 
and amended and restated as of December 21, 2010,
 
among
 
CENVEO CORPORATION,
as Borrower,
 
CENVEO, INC.,
as a Guarantor,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent,
 
MACQUARIE CAPITAL (USA) INC.
MORGAN STANLEY SENIOR FUNDING INC.
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents,
 
and
 
the other lenders party hereto
 
________________
 
MACQUARIE CAPITAL (USA) INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MORGAN STANLEY SENIOR FUNDING INC.
and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers
 
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY  10005
(212) 701-3000
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


Page     
 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS


1.01
Defined Terms.
  1
1.02
Other Interpretive Provisions.
27
1.03
Accounting Terms.
28
1.04
Rounding.
29
1.05
Times of Day.
30
1.06
Letter of Credit Amounts.
30
   
ARTICLE II
       
THE COMMITMENTS AND CREDIT EXTENSIONS
     
2.01
The Loans.
30
2.02
Borrowings, Conversions and Continuations of Loans.
32
2.03
Letters of Credit.
33
2.04
Swing Line Loans.
39
2.05
Prepayments.
41
2.06
Termination or Reduction of Commitments.
45
2.07
Repayment of Loans.
46
2.08
Interest.
46
2.09
Fees.
47
2.10
Computation of Interest and Fees.
47
2.11
Evidence of Debt.
47
2.12
Payments Generally; Administrative Agent’s Clawback.
48
2.13
Sharing of Payments by Lenders.
49
2.14
Increase in Term Facility.
50
   
ARTICLE III
       
TAXES, YIELD PROTECTION AND ILLEGALITY
     
3.01
Taxes.
52
3.02
Illegality.
54
3.03
Inability to Determine Rates.
55
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.
55
3.05
Compensation for Losses.
56
3.06
Mitigation Obligations; Replacement of Lenders.
57
3.07
Survival.
57
   
ARTICLE IV
       
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     
4.01
Conditions of Initial Credit Extension.
57
4.02
Conditions to all Credit Extensions.
60
 
   

 
 
 
i

--------------------------------------------------------------------------------

 
 


Page     
ARTICLE V
       
REPRESENTATIONS AND WARRANTIES
     
5.01
Existence, Qualification and Power.
61
5.02
Authorization; No Contravention.
61
5.03
Governmental Authorization; Other Consents.
61
5.04
Binding Effect.
61
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event.
61
5.06
Litigation.
62
5.07
No Default.
62
5.08
Ownership of Property; Liens; Investments.
62
5.09
Environmental Compliance.
63
5.10
Insurance.
64
5.11
Taxes.
64
5.12
ERISA Compliance.
64
5.13
Subsidiaries; Equity Interests; Loan Parties.
65
5.14
Margin Regulations; Investment Company Act.
65
5.15
Disclosure.
65
5.16
Compliance with Laws.
65
5.17
Intellectual Property; Licenses, Etc.
66
5.18
Solvency.
66
5.19
Casualty, Etc.
66
5.20
Labor Matters.
66
5.21
Collateral Documents.
66
5.22
Anti-Terrorism Laws.
66
   
ARTICLE VI
       
AFFIRMATIVE COVENANTS
     
6.01
Financial Statements.
67
6.02
Certificates; Other Information.
67
6.03
Notices.
69
6.04
Payment of Obligations.
70
6.05
Preservation of Existence, Etc.
70
6.06
Maintenance of Properties.
71
6.07
Maintenance of Insurance.
71
6.08
Compliance with Laws.
71
6.09
Books and Records.
71
6.10
Inspection Rights.
71
6.11
Use of Proceeds.
72
6.12
Covenant to Guarantee Obligations and Give Security.
72
6.13
Compliance with Environmental Laws.
74
6.14
Preparation of Environmental Reports.
75
6.15
Further Assurances.
75
6.16
Compliance with Terms of Leaseholds.
75
6.17
Interest Rate Hedging.
75
6.18
Material Contracts.
76
6.19
Designation as Senior Debt.
76
6.20
Cash Collateral Accounts.
76
6.21
Post-Closing Actions related to Real Estate Collateral.
76
 
   

 
 
 
ii

--------------------------------------------------------------------------------

 
 


Page     
ARTICLE VII
       
NEGATIVE COVENANTS
     
7.01
Liens.
78
7.02
Indebtedness.
79
7.03
Investments.
80
7.04
Fundamental Changes.
82
7.05
Dispositions.
83
7.06
Restricted Payments.
83
7.07
Change in Nature of Business.
84
7.08
Transactions with Affiliates.
84
7.09
Burdensome Agreements.
84
7.10
Use of Proceeds.
85
7.11
Financial Covenants.
85
7.12
Capital Expenditures.
85
7.13
Amendments of Organization Documents.
86
7.14
Accounting Changes.
86
7.15
Prepayments, Etc. of Indebtedness.
86
7.16
Amendment, Etc. of Related Documents and Indebtedness.
88
7.17
Holding Company.
88
7.18
Designation of Senior Debt.
88
   
ARTICLE VIII
       
EVENTS OF DEFAULT AND REMEDIES
     
8.01
Events of Default.
88
8.02
Remedies upon Event of Default.
90
8.03
Application of Funds.
91
   
ARTICLE IX
       
ADMINISTRATIVE AGENT
     
9.01
Appointment and Authority.
92
9.02
Rights as a Lender.
92
9.03
Exculpatory Provisions.
92
9.04
Reliance by Administrative Agent.
93
9.05
Delegation of Duties.
93
9.06
Resignation of Administrative Agent.
94
9.07
Non-Reliance on Administrative Agent and Other Lenders.
94
9.08
No Other Duties, Etc.
94
9.09
Administrative Agent May File Proofs of Claim.
95
9.10
Collateral and Guaranty Matters.
95
   
ARTICLE X
       
CONTINUING GUARANTY
     
10.01
Guaranty.
96
10.02
Rights of Lenders.
96
10.03
Certain Waivers.
96
10.04
Obligations Independent.
97
10.05
Subrogation.
97

 
 
 
iii

--------------------------------------------------------------------------------

 


Page     
10.06
Termination; Reinstatement.
  97
10.07
Subordination.
  97
10.08
Stay of Acceleration.
  97
10.09
Condition of Borrower.
  97
10.10
Additional Guarantor Waivers and Agreements.
  98
   
ARTICLE XI
       
MISCELLANEOUS
     
11.01
Amendments, Etc.
  98
11.02
Notices; Effectiveness; Electronic Communications.
100
11.03
No Waiver; Cumulative Remedies.
101
11.04
Expenses; Indemnity; Damage Waiver.
102
11.05
Payments Set Aside.
103
11.06
Successors and Assigns.
104
11.07
Treatment of Certain Information; Confidentiality.
107
11.08
Right of Setoff.
107
11.09
Interest Rate Limitation.
108
11.10
Counterparts; Effectiveness.
108
11.11
Survival of Representations and Warranties.
108
11.12
Severability.
108
11.13
Replacement of Lenders.
109
11.14
Governing Law; Jurisdiction; Etc.
110
11.15
Waiver of Jury Trial.
110
11.16
[Reserved].
111
11.17
No Advisory or Fiduciary Responsibility.
111
11.18
USA PATRIOT Act Notice.
111
11.19
ENTIRE AGREEMENT.
111
11.20
Amendment and Restatement.
112
11.21
Designated Senior Debt.
112
11.22
Defaulting Lenders.
112





 
iv

--------------------------------------------------------------------------------

 


SCHEDULES
 
1.01
 
-
Existing Letters of Credit
1.02
 
-
Material Contracts
2.01
 
-
Commitments and Applicable Percentages
5.08(b)
 
-
Existing Liens
5.08(c)
 
-
Owned Real Property
5.08(d)(i)
 
- Leased Real Property (Lessee)
5.08(d)(ii)
 
-
Leased Real Property (Lessor)
5.08(e)
 
-
Existing Investments
5.09
 
-
Environmental Matters
5.13
 
-
Subsidiaries and Other Equity Investments; Loan Parties
5.17
 
-
Intellectual Property Matters
5.20
 
-
Labor Matters
6.12
 
-
Guarantors
7.01
 
-
Existing Liens
7.02
 
-
Existing Indebtedness
7.09
   
Restrictions
11.02
 
-
Administrative Agent’s Office, Certain Addresses for Notices
11.06
 
-
Processing and Recordation Fees
       
EXHIBITS
     
Form of
             
A
 
-
Loan Notice
B
 
-
Swing Line Loan Notice
C-1
 
-
Term Note
C-2
 
-
Revolving Credit Note
D
 
-
Compliance Certificate
E
 
-
Assignment and Assumption
F
 
-
Guaranty
G
 
-
Security Agreement
H
 
-
Mortgage
I
 
-
Intellectual Property Security Agreement
J-1
 
-
Opinion Matters – Vice President, Legal Affairs of Holdings
J-2
 
-
Opinion Matters – Special New York Counsel to Loan Parties
K
 
-
Joinder Agreement
L
 
-
Additional Term Lender Joinder
M
 
-
Accession and Amendment Agreement
N
 
-
Increasing Lender Agreement
O
 
-
Pro Forma Adjustment Compliance Certificate


 
v 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
December 21, 2010, among CENVEO CORPORATION, a Delaware corporation (the
“Borrower”), CENVEO, INC., a Colorado corporation (“Holdings”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
The Borrower, Holdings, certain of the Lenders and Bank of America, N.A., as
administrative agent for such lenders, are parties to the Existing Credit
Agreement (defined below) pursuant to which certain term loans, revolving credit
and letter of credit facilities have been made available to the Borrower.
 
The proceeds of the term loan borrowings hereunder will be used to refinance the
term loans under the Existing Credit Agreement and a portion of the revolving
commitments under the Existing Credit Agreement will be terminated
simultaneously therewith.
 
In furtherance of the foregoing, the Borrower has requested that the lenders
amend and restate the Existing Credit Agreement to provide a term B loan
facility in the amount of $380,000,000 and to continue to provide a revolving
credit facility in the amount of $150,000,000, and the Lenders have indicated
their willingness to provide the term loan facility and to continue to lend
revolving loans and the L/C Issuer has indicated its willingness to continue to
issue letters of credit, in each case, on the terms and subject to the
conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
Existing Credit Agreement is hereby amended and restated in its entirety and the
parties hereto covenant and agree as follows:
 
ARTICLE I

 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01                Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Accession and Amendment Agreement” means an Accession and Amendment Agreement
entered into by a New Lender, the Administrative Agent and the Borrower, in
substantially the form of Exhibit M.
 
“Account Control Agreements” has the meaning specified in the Security
Agreement.
 
“Acquisition”, by any Person, means the purchase or acquisition in a single
transaction or a series of related transactions by any such Person, individually
or, together with its Affiliates, of (a) any Equity Interest of any other Person
(other than an existing Subsidiary of the Borrower) which are sufficient such
that such other Person becomes a direct or indirect Subsidiary of the Borrower
or (b) all or a substantial portion of the Property, including, without
limitation, all or a substantial portion of the property comprising a division,
business unit or line of business, of any other Person (other than a Subsidiary
of the Borrower), whether involving a merger or consolidation with such other
Person.  “Acquire” has a meaning correlative thereto.
 
“Acquisition Debt” means Indebtedness permitted under Section 7.02(j), Section
7.02(n), or as evidenced by any Additional Senior Unsecured Notes the proceeds
of which are paid within sixty (60) days of the incurrence thereof as part of
the consideration in connection with an acquisition or purchase permitted under
Section 7.03(h).
 
“Additional Senior Unsecured Notes” means any senior notes evidencing
Indebtedness permitted under Section 7.02(j).
 


 
 

--------------------------------------------------------------------------------

 


“Additional Term Borrowing” means a borrowing consisting of simultaneous
Additional Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Additional Term
Lenders and/or existing Lenders pursuant to the applicable Credit Agreement
Supplement establishing the applicable Additional Term Facility.
 
“Additional Term Commitment” means, each Additional Term Lender’s and/or
existing Lender’s obligation to make Additional Term Loans to the Borrower
pursuant to Section 2.14 and any applicable Credit Agreement Supplement in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth in the applicable Credit Agreement Supplement, as such amount may be
adjusted from time to time in accordance with this Agreement.
 
“Additional Term Facility” has the meaning specified in Section 2.14.
 
“Additional Term Lender” has the meaning specified in Section 2.14.
 
“Additional Term Loan” means an advance made by any Additional Term Lender
and/or any existing Lender under an Additional Term Facility.
 
“Additional Term Note” means a promissory note made by the Borrower in favor of
an Additional Term Lender and/or existing Lender evidencing Additional Term
Loans made by such Lender, substantially in the form of Exhibit C-1.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent Parties” shall have the meaning specified in Section 11.02(c).
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Amendment and Restatement Effective Date” means the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 11.01.
 
“Anti-Terrorism Laws” means Law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
 
“Applicable Commitment Fee Percentage” means, at any time, in respect of the
Revolving Credit Facility, 0.75% per annum.
 


 
 
-2-

--------------------------------------------------------------------------------

 


“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by the principal amount
of such Term B Lender’s Term B Loans at such time, (b) in respect of any
Additional Term Facility, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of such Additional Term
Facility represented by (i) on or prior to the date of funding any such
Additional Term Loans, such Term Lender’s Additional Term Commitment with
respect to such Additional Term Loan at such time and (ii) thereafter, the
outstanding principal amount of such Additional Term Loans made by such Term
Lender at such time and (c) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time.  If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 hereto or to the Existing Credit Agreement, as applicable, or in
the Assignment and Assumption, Credit Agreement Supplement or Accession and
Amendment Agreement pursuant to which such Lender becomes a party hereto, as
applicable.
 
“Applicable Rate” means, in respect of each Facility, (a) 4.75% with respect to
Eurodollar Rate Loans and Letters of Credit and (b) 3.75% with respect to Base
Rate Loans.
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended January 2, 2010, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Holdings and its Subsidiaries, including
the notes thereto, in each case as included in Holdings Annual Report on Form
10-K for the fiscal year ended January 2, 2010.
 


 
 
-3-

--------------------------------------------------------------------------------

 


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
“Available Loss Proceeds” means the difference of (a) Loss Proceeds received
during any fiscal year less (b) the amount of such proceeds that are applied to
the repair of the property subject to such loss or to the purchase price of
similar replacement property in either case within 120 days of receipt of such
Loss Proceeds or, so long as Borrower gives written notice to the Administrative
Agent within such 120 day period that it intends to so apply such Loss Proceeds,
within 365 of receipt of such Loss Proceeds.
 
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the greater of (x) with respect to the Term
B Facility only, 2.50% (with respect to the Revolving Credit Facility, 0%) and
(y) the Eurodollar Rate for an Interest Period of one month plus 1.00%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the Base Rate due to a change in the “prime rate” or the Federal Funds Rate
shall take effect at the opening of business on the day specified in the public
announcement of such change.  For the purposes of subsection (c) above, the
Eurodollar Rate shall be determined daily and any change in the Eurodollar Rate
shall take effect on the day of such change.
 
“Base Rate Loan” means a Revolving Credit Loan, a Term B Loan or an Additional
Term Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term B
Borrowing or an Additional Term Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located,
Stamford, Connecticut or New York, New York and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
 
“Cadmus” means Cadmus Communications Corporation, a Virginia corporation.
 
“Cadmus Subordinated Notes” means the 8-3/8% Senior Subordinated Notes due 2014
issued pursuant to the Cadmus Subordinated Notes Documents in an aggregate
principal amount of $125,000,000.
 
“Cadmus Subordinated Notes Documents” means the Indenture, dated as of June 15,
2004, among Cadmus, the subsidiary guarantors party thereto and U.S. Bank
National Association (as successor to Wachovia Bank, National Association), as
trustee, the Cadmus Subordinated Notes and all other agreements, instruments and
other documents pursuant to which the Cadmus Subordinated Notes have been issued
or otherwise setting forth the terms of the Cadmus Subordinated Notes.
 


 
 
-4-

--------------------------------------------------------------------------------

 


“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateral Account” means a blocked, interest bearing deposit account of
one or more of the Loan Parties at Bank of America (or another commercial bank
selected in compliance with Section 6.20) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any nationally-recognized securities dealer or any commercial
bank, trust company, savings and loan association or savings bank that (i)
(A) is a Lender or (B) is (x) organized under the laws of the United States of
America, any state thereof or the District of Columbia, or a political
subdivision thereof, (y) a U.S. branch of any such institution organized under
the laws of any other country that is a member of the OECD, or (z) the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition, and
 
(e)           obligations with any Lender, any other bank or trust company
described in clause (b) above, or any nationally-recognized securities dealer,
in respect of the repurchase of obligations of the type described in clause
(a) above, provided that such repurchase obligations shall be fully secured by
obligations of the type described in said clause and the possession of such
obligations shall be transferred to, and segregated from other obligations owned
by, such Lender, such other bank or trust company or such securities dealer.
 


 
 
-5-

--------------------------------------------------------------------------------

 


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), except the Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis; or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert (excluding the
Permitted Holders) shall have acquired by contract or otherwise, the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Holdings, or control over the equity securities of Holdings entitled
to vote for members of the board of directors or equivalent governing body of
Holdings on a fully-diluted basis representing 35% or more of the combined
voting power of such securities; or
 
(d)           Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower.
 
“Closing Date” means June 21, 2006.
 
“Code” means the Internal Revenue Code of 1986.
 


 
 
-6-

--------------------------------------------------------------------------------

 


“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, the Account Control
Agreements, the Security Agreement Supplements, the IP Security Agreement
Supplements, or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Condemnation Award” means all proceeds of any taking of real or personal
property, or any part thereof or interest therein, for public or quasi-public
use under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner, or transfer in lieu thereof.
 
“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus (a)
the following to the extent deducted in calculating such Consolidated Net Income
for such Measurement Period:  (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes payable and tax
contingencies, (iii) depreciation and amortization expense and (iv) all other
non-cash items decreasing Consolidated Net Income (in each case of or by
Holdings and its Subsidiaries for such Measurement Period), minus (b) the
following to the extent added in calculating such Consolidated Net Income for
such Measurement Period:  (i) Federal, state, local and foreign income tax
credits and tax contingency credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by Holdings and its Subsidiaries for
such Measurement Period), and excluding (c) without duplication, the following
to the extent included in the calculation of Consolidated Net Income for such
Measurement Period:  (i) cash restructuring, integration, impairment and related
fees, expenses and charges in an aggregate amount of up to (A) $25,000,000
incurred during the fiscal year ending January 1, 2011 and (B) $15,000,000
incurred during any fiscal year thereafter (provided, for the avoidance of
doubt, that (1) any of the foregoing amounts not incurred during the fiscal year
specified in clauses (A) and (B) may not be carried over in any succeeding
fiscal year and (2) the aggregate amount of such cash restructuring,
integration, impairment and related fees, expenses and charges incurred after
the fiscal year ending January 1, 2011 that may be excluded pursuant to this
clause (i) shall not exceed $40,000,000), (ii) non-cash restructuring,
integration, impairment and related fees, expenses and charges, (iii) the
results of operations and gain (loss) on the Disposition of non-strategic
assets, businesses and discontinued operations, (iv) stock based compensation
expense, (v) gain (loss) on the early extinguishment of Indebtedness, (vi)
cumulative effect of changes in accounting principles, (vii) non-cash
extraordinary gains and non-cash extraordinary losses for such Measurement
Period and (viii) other non-cash non-recurring charges and expenses (in each
case of or by Holdings and its Subsidiaries for such Measurement Period).  For
the purpose of calculating the Financial Covenants, Consolidated Adjusted EBITDA
shall be calculated on a Pro Forma Basis in accordance with the provisions in
Section 1.03.
 
“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) any Consolidated Funded Indebtedness that is secured by a first
priority lien upon any real or personal property or other assets of Holdings,
the Borrower or any Subsidiary (including, without limitation, the Facilities)
as of such date to (b) Consolidated Adjusted EBITDA.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of (i) all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and (ii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness, (f)
 


 
 
-7-

--------------------------------------------------------------------------------

 


without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than
Holdings or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
legal entity) in which Holdings or a Subsidiary is a general partner or joint
venturer, except to the extent such Indebtedness is expressly made non-recourse
to Holdings or such Subsidiary.  For the purpose of calculating the Financial
Covenants, Consolidated Funded Indebtedness shall be calculated on a Pro Forma
Basis in accordance with the provisions in Section 1.03.
 
“Consolidated Interest Charges” means, at any date of determination, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (but excluding any premium
paid in respect of any prepayment, purchase or redemption of the Cadmus
Subordinated Notes or Subordinated Notes permitted under Section 7.15), (b) all
interest that is treated as “interest” under GAAP that is paid or payable with
respect to discontinued operations, and (c) the portion of rent expense under
Capitalized Leases that is treated as interest expense in accordance with GAAP,
in each case, of or by Holdings and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period. For the purpose of calculating
the Financial Covenants, Consolidated Interest Charges shall be calculated on a
Pro Forma Basis in accordance with the provisions in Section 1.03.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest
Charges.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) the net income of any Subsidiary (other than any Loan Party)
during such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (b) any income (or loss) for such Period of any
Person if such Person is not a Subsidiary, except that Holdings’ equity in the
net income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Period to Holdings or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary (other than any Loan Party), such Subsidiary is not precluded from
further distributing such amount as described in clause (a) of this
proviso).  For the purpose of calculating the Financial Covenants, Consolidated
Net Income shall be calculated on a Pro Forma Basis in accordance with the
provisions in Section 1.03.
 
“Consolidated Secured Debt Ratio” shall have the meaning assigned to such term
in the Senior Notes Indenture as in effect on the date hereof.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Agreement Supplement” has the meaning specified in Section 2.14.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 


 
 
-8-

--------------------------------------------------------------------------------

 


“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Facilities.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Amount” means, with respect to any Revolving Credit Lender that is a
Defaulting Lender, the aggregate Outstanding Amount of the Defaulted Loans (if
any) of such Defaulting Lender.
 
“Default Period” means, with respect to any Defaulting Lender (in the case of
clauses (i), (ii) and (iii) below) or any Impacted Lender (in the case of clause
(iv) below),
 
(i)           in the case of any Defaulted Loan, the period commencing on the
date the applicable Defaulted Loan was required to be extended to the Borrower
under this Agreement and ending on the earlier to occur of the following: (x)
the date on which (A) the Default Amount with respect to such Defaulting Lender
has been reduced to zero and (B) such Defaulting Lender shall have delivered to
the Borrower and the Administrative Agent a written reaffirmation (in form and
substance satisfactory to the Borrower and the Administrative Agent) of its
intention to honor all of its obligations as a Lender under this Agreement and
the other Loan Documents (including, without limitation, its obligations
hereunder with respect to its Commitment); and (y) the date on which the
Borrower (so long as no Event of Default has occurred and is continuing), the
Administrative Agent and the Required Revolving Lenders (and not including such
Defaulting Lender in any such determination) agree (in their sole and absolute
discretion) in writing to suspend or terminate the Default Period with respect
to the Defaulted Loans such Defaulting Lender (provided, that any such
suspension shall be in effect only for such period as may be agreed by such
Persons, and the Default Period with respect to the Defaulted Loans of such
Defaulting Lender shall resume immediately following the end of such period);
 
(ii)           in the case of any Defaulted Payment, the period commencing on
the date the applicable Defaulted Payment was required to have been paid to the
Administrative Agent, the Swing Line Lender, the L/C Issuer or any other Lender
under this Agreement and ending on the earlier to occur of the following: (x)
the date on which (A) such Defaulted Payment has been paid (whether by the
funding of such Defaulted Payment by such Defaulting Lender or by the
application of any amount pursuant to Section 11.22(a)) to the Administrative
Agent, the Swing Line Lender, the L/C Issuer or such other Lender (or, to the
extent that the Borrower was required to pay such Defaulted Payment to any such
Person pursuant to the terms of this Agreement, to the Borrower), as applicable,
together with  interest thereon for each day from and including the date such
Defaulted Payment was required to have been paid by such Defaulting Lender to
but excluding the date of payment thereof, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with its
then-applicable policies regarding interbank compensation and (B) such
Defaulting Lender shall have delivered to the Borrower and the Administrative
Agent a written reaffirmation (in form and substance satisfactory to the
Borrower and the Administrative Agent) of its intention to honor all of its
obligations as a Lender under this Agreement and the other Loan Documents
(including, without limitation, its obligations hereunder with respect to such
payments; and (y) the date on which the Borrower (so long as no Event of Default
has occurred and is continuing), the Administrative Agent, the Swing Line
Lender, the L/C Issuer and any such other Lender agree (in their sole and
absolute discretion) in writing to suspend or terminate the Default Period with
respect to the Defaulted Payments of such Defaulting Lender (provided, that any
such suspension shall be in effect only for such period as may be agreed by such
Persons, and the Default Period with respect to the Defaulted Payments of such
Defaulting Lender shall resume immediately following the end of such period);
 
(iii)           in the case of any Distress Event determined by the
Administrative Agent (in its good faith judgment) or the Required Revolving
Lenders (in their respective good faith judgment) to exist with
 


 
 
-9-

--------------------------------------------------------------------------------

 


respect to such Defaulting Lender (it being understood and agreed that the
Administrative Agent shall make such determination promptly after being
requested to do so by the Borrower or any Lender), the period commencing on the
date that the applicable Distress Event was so determined to exist and ending on
the earlier to occur of the following: (x) the date on which (A) such Distress
Event is determined by the Administrative Agent (in its good faith judgment) or
the Required Revolving Lenders (in their respective good faith judgment) to no
longer exist and (B) such Defaulting Lender shall have delivered to the Borrower
and the Administrative Agent a written reaffirmation (in form and substance
satisfactory to the Borrower and the Administrative Agent) of its intention to
honor all of its obligations as a Lender under this Agreement and the other Loan
Documents (including, without limitation, its obligations hereunder with respect
to its Commitment); and (y) such date as the Borrower (so long as no Event of
Default has occurred and is continuing), the Administrative Agent, the Swing
Line Lender, the L/C Issuer and the Required Revolving Lenders agree (in their
sole and absolute discretion) in writing  to suspend or terminate the Default
Period with respect to the Distress Event applicable to such Defaulting Lender
(provided, that any such suspension shall be in effect only for such period as
may be agreed by such Persons, and the Default Period with respect to the
Distress Event applicable to such Defaulting Lender shall resume immediately
following the end of such period); and
 
(iv)           the period commencing on the date of the event giving rise to
such Lender’s status as an Impacted Lender (each, an “Impacted Lender Event”)
and ending on the earlier to occur of (x) the date on which (A) such Impacted
Lender Event is determined by (1) the Borrower (in its good faith judgment) and
(2) the Administrative Agent (in its good faith judgment) or the Required
Revolving Lenders (in their respective good faith judgment) to no longer exist
and (B) such Impacted Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation (in form and substance satisfactory
to the Borrower and the Administrative Agent) of its intention to honor all of
its obligations as a Lender under this Agreement and the other Loan Documents
(including, without limitation, its obligations hereunder with respect to its
Commitment), and (y) such date as the Borrower (so long as no Event of Default
has occurred and is continuing), the Administrative Agent, the Swing Line Lender
and the L/C Issuer agree (in their sole and absolute discretion) in writing to
suspend or terminate the Default Period with respect to the Impacted Lender
Event applicable to such Impacted Lender (provided, that any such suspension
shall be in effect only for such period as may be agreed by such Persons, and
the Default Period with respect to the Impacted Lender Event applicable to such
Impacted Lender shall resume immediately following the end of such period).
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.
 
“Defaulted Loan” has the meaning specified in the definition of “Defaulting
Lender”.
 
“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.
 
“Defaulting Lender” means any Lender (i) that has failed to fund any portion of
the Loans required to be funded by it hereunder (each such Loan, a “Defaulted
Loan”) within three Business Days of the date required to be funded by it
hereunder, (ii) that has otherwise failed to pay over to the Administrative
Agent, the Swing Line Lender, the L/C Issuer or any other Lender any other
amount required to be paid by it hereunder (each such payment, a “Defaulted
Payment”) within three Business Days of the date when due, unless the subject of
a good faith dispute, or (iii) as to which a Distress Event has occurred, in
each case in clauses (i) and (ii) above, for so long as the applicable Default
Period is in effect.
 
“Designated Lenders” means the collective reference to (a) any Defaulting
Lenders and (b) any Impacted Lenders with respect to which the Borrower has been
required to provide cash collateral or other credit support to the L/C Issuer or
the Swing Line Lender, as the case may be, or otherwise as a result of which the
Borrower cannot obtain a Letter of Credit or a Swing Line Loan hereunder.
 


 
 
-10-

--------------------------------------------------------------------------------

 


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any real or
personal property by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
 
“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under any Debtor Relief Law, (ii) a
custodian, conservator, receiver or similar official has been appointed for such
Person or for any substantial part of such Person’s assets, or (iii) such Person
has made a general assignment for the benefit of creditors or has otherwise been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt; provided,
that a Lender shall not be a Distressed Person solely as the result of the
acquisition or ownership of an equity interest in such Lender or any Person
controlling such Lender or the exercise of control over a Lender or any Person
controlling such Lender by a Governmental Authority or instrumentality thereof.
 
“Distressed Person” has the meaning specified in the definition of “Distress
Event”.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
 
“Embargoed Person” means  any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory subject to OFAC sanctions programs.
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
 
“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to materials, substances, pollutants, contaminants or wastes regulated under
such Laws) or the Release into the Environment of materials, substances,
pollutants, contaminants or wastes regulated under such Laws.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equipment Loans” means those certain senior unsecured equipment loans owing by
Washburn Graphics, Inc. and Cadmus Journal Services, Inc. (and Guaranteed by the
Borrower, as successor to Cadmus) and set forth on Schedule 7.02 in an aggregate
amount not to exceed $5,400,000.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition
 


 
 
-11-

--------------------------------------------------------------------------------

 


from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower, Holdings or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
Holdings or any ERISA Affiliate.
 
“Eurodollar Rate” means,
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that date or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination;
 
provided that, with respect to the Term B Facility, the Eurodollar Rate shall
not be less than 1.50% per annum (the “LIBOR Floor”).
 
“Eurodollar Reserve Percentage” of any Lender for each Interest Period for any
Eurodollar Rate Loan means the reserve percentage applicable to such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during
 


 
 
-12-

--------------------------------------------------------------------------------

 


which any such percentage shall be so applicable) under Regulation D or other
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) then applicable to such Lender with respect to liabilities
or assets consisting of or including “Eurocurrency liabilities” (as defined in
Regulation D of the FRB) having a term equal to such Interest Period.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of Holdings, the excess (if any)
of (a) Consolidated Adjusted EBITDA for such fiscal year minus (b) without
duplication, the sum (for such fiscal year) of (i) Consolidated Interest Charges
actually paid in cash by Holdings and its Subsidiaries, (ii) principal
repayments, to the extent actually made by the Borrower, of Term Loans pursuant
to Section 2.05(b)(iii), (iv) or (v) or Section 2.07, (iii) all income taxes
actually paid in cash by Holdings and its Subsidiaries, (iv) Capital
Expenditures actually made by Holdings and its Subsidiaries in such fiscal year,
(v) Restricted Payments by Holdings, to the extent actually made, permitted by
Section 7.06(d), (vi) cash restructuring, integration, impairment and related
fees, expenses and charges incurred during such fiscal year and excluded from
the calculation of Consolidated Adjusted EBITDA pursuant to clause (c)(i) of the
definition thereof, (vii) fees and expenses paid in cash by Holdings and its
Subsidiaries during such fiscal year in connection with the Transaction or in
connection with the incurrence of any Indebtedness permitted to be incurred
pursuant to Section 7.02 (in each case to the extent not deducted in calculating
Consolidated Net Income for such fiscal year), and (viii) all principal
repayments and prepayments of Consolidated Funded Indebtedness (other than the
Obligations) to the extent not funded with the proceeds of Indebtedness with a
maturity of twelve months or longer from the date of incurrence of such
Indebtedness, to the extent actually made by Holdings or any Subsidiary, so long
as such repayment or prepayment is permitted hereunder (including, without
limitation, any prepayment, purchase, redemption or defeasance of the
Subordinated Notes, the Cadmus Subordinated Notes, the Second Lien Notes, other
Indebtedness permitted to be incurred pursuant to Section 7.02(n), or the Senior
Notes permitted under Section 7.15(d)).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any Obligation of the Borrower or Holdings hereunder, (a) taxes imposed on or
measured by its net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or by any other jurisdiction in which
it is subject to such taxes as a result of a connection in such jurisdiction
unrelated to the Loan Documents, (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which the
Borrower or Holdings is located, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 11.13), any
United States federal withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower or Holdings with
respect to such withholding tax pursuant to Section 3.01(a) and (d)
Taxes  imposed under FATCA.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 21, 2006, among the Borrower, Holdings, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and a syndicate of
lenders, as amended or supplemented and in effect on the date hereof.
 
“Existing Letters of Credit” means those certain letters of credit issued
pursuant to the Existing Credit Agreement and more specifically identified on
Schedule 1.01.
 
“Facility” means the Term B Facility, any Additional Term Facility or the
Revolving Credit Facility, as the context may require.
 


 
 
-13-

--------------------------------------------------------------------------------

 


“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the IRS under such
provisions) provided that the term “FATCA” shall include amendments to Sections
1471 through 1474 of the Code only if the Tax imposed under such Sections (as
amended) may be avoided by complying with the applicable requirements of FATCA.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated December 21, 2010, between the
Borrower and the Administrative Agent.
 
“Financial Covenants” means the covenants set forth in Section 7.11 hereof.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.
 
“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.
 
“Foreign Plan” means any defined benefit plan (within the meaning of Section
3(35) of ERISA), established or maintained by Borrower, Holdings or any
Subsidiary (other than a Plan or Multiemployer Plan) for the benefit of
employees employed outside the United States.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such In-
 


 
 
-14-

--------------------------------------------------------------------------------

 


debtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, Holdings, the Subsidiaries listed on Schedule
6.12 and each other Subsidiary of the Borrower that shall be required to execute
and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
 
“Guaranty” means, collectively, the Guaranty made by Holdings under Article X in
favor of the Secured Parties and the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
materials, substances, pollutants, contaminants or wastes of any nature in any
form regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
 
“Holdings” has the meaning specified in the introductory paragraph hereto.
 
“Honor Date” has the meaning specified in Section 2.03(c)(1).
 
“Impacted Lender” means any Revolving Credit Lender (a) that has given written
notice to the Borrower, the Administrative Agent, the Swing Line Lender, the L/C
Issuer or any Lender or has otherwise publicly announced that such Revolving
Credit Lender believes it will become, or that fails following inquiry promptly
to provide to the Borrower, the Administrative Agent, the Swing Line Lender or
the L/C Issuer making such inquiry reasonably satisfactory assurance that such
Revolving Credit Lender will not become, a Defaulting Lender, (b) as to which
the Borrower, the Administrative Agent, the Swing Line Lender or the L/C Issuer
has a good faith belief that such Revolving Credit Lender has defaulted more
than once in fulfilling its funding obligations (as a lender, letter of credit
issuer or issuer of bank guarantees and including, but not limited to, funding
or paying when due loan requests, swing line participations, letter of credit
participations, pro rata sharing obligations and expense and indemnification
obligations) under any other syndicated credit facility and such Revolving
Credit Lender shall not have provided assurances satisfactory to the Borrower,
the Administrative Agent, the Swing Line Lender and the L/C Issuer that despite
such defaults such Revolving Credit Lender will not become a Defaulting Lender
hereunder, (c) as to which a Distress Event has occurred with respect to any
Affiliate of such Revolving Credit Lender that directly or indirectly controls
such Revolving Credit Lender or (d) as to which such Revolving Credit Lender or
any Affiliate of such Revolving Credit Lender that directly or indirectly
controls such Revolving Credit Lender has consummated or entered into a
commitment to consummate a forced (in the good faith judgment of the
Administrative Agent) liquidation, merger, sale of assets or other transaction
resulting, in the good faith judgment of the Administrative Agent, in a change
of ownership or operating control of such Person supported in whole or in part
by guaranties, assumption of liabilities or other comparable credit support of
(including without limitation the nationalization or assumption of ownership or
operating control by) any Governmental Authority and the Administrative Agent
(in its good faith judgment) or the Required Lenders (in their respective good
faith judgment) believe that such event increases the risk that such Revolving
Credit Lender could default in performing its obligations hereunder for so long
as the Administrative Agent (in its good faith judgment) or the Required Lenders
(in their respective good faith judgment) so believe (it being understood and
agreed that the Administrative Agent shall make any determination under this
clause (d) promptly after being requested to do so by the Borrower or any
Lender); provided, that no Revolving
 


 
 
-15-

--------------------------------------------------------------------------------

 


Credit Lender shall be an Impacted Lender solely as the result of the
acquisition or ownership of an equity interest in such Revolving Credit Lender
or any Person controlling such Revolving Credit Lender or the exercise of
control over such Revolving Credit Lender or any Person controlling such
Revolving Credit Lender by a Governmental Authority or instrumentality thereof.
 
“Increasing Lender” has the meaning specified in Section 2.01(d).
 
“Increasing Lender Agreement” means an Increasing Lender Agreement entered into
by an Increasing Lender, the Administrative Agent and the Borrower, in
substantially the form of Exhibit N.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any Affiliate of such Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation limited liability company or similar legal entity)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligations of any Person under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof due and payable by such Person
as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Initial Outstanding Amount” has the meaning specified in Section 2.14(g).
 


 
 
-16-

--------------------------------------------------------------------------------

 


“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any casualty or other loss, damage or destruction of any real or
personal property of Holdings or its Subsidiaries.
 
“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).
 
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of February 5, 2010, as amended, among the Loan Parties, Bank of America, as
First Lien Administrative Agent, Bank of America, as control agent, and the
Second Lien Indenture Trustee.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the first Business Day of each January, April, July and October and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice or any other period
of twelve months or less if requested by the Borrower and agreed to by all
relevant Lenders; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Holdings’ and its
Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (C) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IP Security Agreement Supplement” has the meaning specified in Section 1.03 of
the Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 


 
 
-17-

--------------------------------------------------------------------------------

 


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) relating to such Letter
of Credit.
 
“Joinder Agreement” means a Joinder Agreement executed and delivered in
accordance with the provisions of Section 6.12, substantially in the form of
Exhibit K hereto.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor or additional issuer of Letters of Credit
hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lead Arrangers” means Macquarie Capital (USA) Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley Senior Funding Inc. and RBS
Securities Inc., each in their respective capacity as joint lead arranger and
joint book manager.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and the L/C Issuer.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 


 
 
-18-

--------------------------------------------------------------------------------

 


“Letter of Credit Sublimit” means an amount equal to $35,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Intercreditor Agreement, (f) the
Fee Letter, (g) each Issuer Document, (h) each Secured Hedge Agreement, (i) each
Cash Management Agreement, (j) each Joinder Agreement and (k) all other
documents and agreements executed and delivered in connection with the
Obligations hereunder.
 
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section
2.02(a).  Each Loan Notice, if in writing, shall be substantially in the form of
Exhibit A.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Loss Proceeds” means the sum of (a) all Insurance Proceeds and (b) all
Condemnation Awards, and payments in lieu thereof.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Loan Parties taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
 
“Material Contract” means, with respect to any Loan Party, each contract or
agreement listed on Schedule 1.02 hereto and each other contract or agreement
entered into after the Amendment and Restatement Effective Date by any Loan
Party the breach or termination of which could reasonably be expected to have a
Material Adverse Effect.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility,
December 21, 2014; provided that if the Borrower’s Subordinated Notes are not
refinanced in their entirety on or before June 1, 2013 with Indebtedness
maturing at least 91 days after the Maturity Date of the Term B Facility, the
maturity date of the Revolving Credit Facility shall be September 2, 2013, (b)
with respect to the Term B Facility, December 21, 2016; provided that (i)  if
the Borrower’s Subordinated Notes are not refinanced in their entirety on or
before June 1, 2013 with Indebtedness maturing at least 91 days after the
Maturity Date of the Term B Facility, the maturity date of the Term B Facility
shall be September 2, 2013, and (ii) if the Borrower’s Senior Notes are not
refinanced in their entirety on or before February 15, 2016 with Indebtedness
maturing at least 91 days after the Maturity Date of the Term B Facility, the
maturity date of the Term B Facility shall be May 17, 2016, and (c) with respect
to any Additional Term Facility, the date set forth in the Credit Agreement
Supplement establishing such Additional Term Facility, but in no event earlier
than the Maturity Date of the Term B Facility; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
 
“Maximum Cap Ex Amount” has the meaning specified in Section 7.12.
 
“Maximum Dividend Amount” has the meaning specified in Section 7.06(d).
 


 
 
-19-

--------------------------------------------------------------------------------

 


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” has the meaning specified in Section 6.21(a)(i).
 
“Mortgage Policies” has the meaning specified in Section 6.21(c)(i).
 
“Mortgaged Property” means each parcel of real property (together with all
improvements and fixtures thereon and rights appurtenant thereto) required to be
encumbered by a Mortgage pursuant to Sections 6.12 or 6.21 hereof.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, Holdings or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and
 
(b)           with respect to the issuance of any Equity Interests or the
incurrence or issuance of any Indebtedness, in each case by any Loan Party or
any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.
 
“New Lender” has the meaning specified in Section 2.01(c).
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
“Non-Operating Subsidiary” means any non-operating, inactive Subsidiary with
assets having a net book value of less than $100,000.
 
“Note” means a Term B Note, an Additional Term Note or a Revolving Credit Note,
as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
 


 
 
-20-

--------------------------------------------------------------------------------

 


any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“OFAC” has the meaning specified in the definition of “Embargoed Person.”
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but shall not include taxes, charges or levies as a result
of a transfer by a Lender or a Participant of any interest in a Loan Document
other than a transfer pursuant to Section 11.13(a).
 
“Outstanding Amount” means (a) with respect to all Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower,
Holdings or any ERISA Affiliate or to which the Borrower, Holdings or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
 
“Perfection Certificate” has the meaning given such term in Section 1.03 of the
Security Agreement.
 
“Permitted Encumbrances” has the meaning (if any) specified in the Mortgages and
includes any Liens on any real property interests of any Loan Party permitted to
be created, incurred or assumed, or otherwise permitted to exist, pursuant to
the terms of any Mortgage.
 
“Permitted Holders” means Robert G. Burton, Sr., his immediate family and their
heirs and estates and any Person (other than a natural Person and Holdings and
its Subsidiaries) that is wholly-owned or otherwise directly Controlled by any
of the foregoing, including, without limitation, Burton Capital Management, LLC.
 


 
 
-21-

--------------------------------------------------------------------------------

 


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan or Foreign Plan,
established or maintained by the Borrower, Holdings or any Subsidiary.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Debt” has the meaning specified in Section 2.01 of the Security
Agreement.
 
“Pledged Equity” has the meaning specified in Section 2.01 of the Security
Agreement.
 
“Prepayment Account” has the meaning specified in Section 2.05(c).
 
“Pro Forma Adjustment Compliance Certificate” means a certificate substantially
in the form of Exhibit O.
 
“Pro Forma Basis” has the meaning specified in Section 1.03.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.
 
“Related Documents” means (a) the Subordinated Notes Documents, (b) the Second
Lien Notes Documents and (c) all Material Contracts.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Repricing Transaction” means (a) the incurrence by the Borrower or any of its
Subsidiaries of any Indebtedness (including, without limitation, any Additional
Term Loans) that is broadly marketed or syndicated to banks and other
institutional investors in financings similar to the Term B Facility (i) having
an “effective” yield for the respective Type of such Indebtedness that is less
than the “effective” yield for Term B Loans of such Type (with the comparative
determinations to be made in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, upfront or similar fees or “original issue
discount”, in each case, shared with all lenders or holders of such Indebtedness
or Term B Loans, as the case may be, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such Indebtedness
or Term B Loans, as the case may be, and without taking into account any
fluctuations in the Eurodollar Rate, the Base Rate or any comparable rate), and
(ii) the proceeds of which are used to prepay  or replace, in whole or in part,
the outstanding principal of Term B Loans or (b) any amendment, supplement,
waiver or other modification to this Agreement that results in an effective
reduction in the Applicable Rate for Term B Loans (with such determination to be
made in the reasonable judgment of the Administrative Agent, consistent with
generally accepted financial practices). Any such determination by the
Administrative Agent as contemplated by preceding clauses (a) and (b) shall be
conclusive and binding on all Lenders holding Term B Loans absent manifest
error.
 


 
 
-22-

--------------------------------------------------------------------------------

 


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
 
“Required Additional Term Lenders” means, as of any date of determination, Term
Lenders holding more than 50% of any Additional Term Facility on such date;
provided that the portion of the Additional Term Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Additional Term Lenders.
 
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facilities on such date, provided that the
portion of the Term Facilities held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a)(iii).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a)(iii), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 to the Existing Credit Agreement under the
caption “Revolving Credit Commitment” or opposite such caption in the Assignment
and Assumption or the Accession and Amendment Agreement pursuant to which such
Lender becomes a party hereto or to the Existing Credit Agreement, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
 


 
 
-23-

--------------------------------------------------------------------------------

 


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated or expired, holds a Revolving Credit Loan or a participation in L/C
Obligations or Swing Line Loans at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(a)(iii).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Lien Indenture Trustee” means Wells Fargo Bank, National Association, in
its capacity as trustee under the Second Lien Notes Indenture.
 
“Second Lien Note Proceeds” means the Net Cash Proceeds of any Indebtedness
issued at any time and from time to time under the Second Lien Notes Documents.
 
“Second Lien Notes” means the Senior Second Lien Notes due 2018 issued pursuant
to the Second Lien Notes Documents.
 
“Second Lien Notes Documents” means the Second Lien Notes Indenture, the Second
Lien Notes and all other agreements, instruments and other documents pursuant to
which the Second Lien Notes have been or will be issued or otherwise setting
forth the terms of the Second Lien Notes.
 
“Second Lien Notes Indenture” means the Indenture, dated as of February 5, 2010,
by and among the Borrower, the guarantors party thereto and the Second Lien
Indenture Trustee.
 
“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between the Borrower and any Hedge
Bank.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
 
“Security Agreement Supplement” has the meaning specified in Section 1.03 of the
Security Agreement.
 
“Senior Notes” means the 10.5% Senior Notes due 2016 issued pursuant to the
Senior Notes Indenture.
 


 
 
-24-

--------------------------------------------------------------------------------

 


“Senior Notes Indenture” means the Indenture, dated as of June 13, 2008, among
the Borrower, the guarantors party thereto and U.S. Bank National Association,
as trustee.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Subordinated Notes” means the 7 7/8% Senior Subordinated Notes due 2013 (Series
A and Series B) issued pursuant to the Subordinated Notes Documents.
 
“Subordinated Notes Documents” means the Indenture dated as of February 4, 2004
by and among the Borrower, the guarantors party thereto and U.S. Bank National
Association, as trustee, the Subordinated Notes and all other agreements,
instruments and other documents pursuant to which the Subordinated Notes have
been or will be issued or otherwise setting forth the terms of the Subordinated
Notes.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement governing any
transaction described in clause (a) above (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 


 
 
-25-

--------------------------------------------------------------------------------

 


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Tax Status Certificate” means any form or other documentation required to be
delivered by a Foreign Lender pursuant to Section 3.01(e).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Borrowing” means a Term B Borrowing or an Additional Term Borrowing.
 
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section
2.01(a)(i) or pursuant to any increase in the Term B Facility pursuant to
Section 2.14 and in accordance with the Credit Agreement Supplement applicable
to such borrowing.
 
“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(a)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.14 or otherwise adjusted from time to time in
accordance with this Agreement.
 
“Term B Facility” means, at any time, the aggregate principal amount of the Term
B Loans of all Term B Lenders outstanding at such time.
 
“Term B Lender” means, at any time, any Lender that holds Term B Loans at such
time.
 
“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.
 
“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-1.
 
“Term Commitment” means the Term B Commitment or an Additional Term Commitment.
 


 
 
-26-

--------------------------------------------------------------------------------

 


“Term Facility” means the Term B Facility or an Additional Term Facility.
 
“Term Facility Increase Effective Date” has the meaning specified in Section
2.14(d).
 
“Term Facility Increase Notice” has the meaning specified in Section 2.14(a).
 
“Term Lender” means a Term B Lender, an Additional Term Lender or any other
Lender that has an Additional Term Commitment or holds any Additional Term
Loans.
 
“Term Loan” means a Term B Loan or an Additional Term Loan.
 
“Threshold Amount” means $35,000,000.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Trade Date” shall have the meaning specified in Section 11.06(b)(i)(B).
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party and (b) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“USA PATRIOT Act” has the meaning specified in the definition of “Anti-Terrorism
Laws”.
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
1.02               Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to
 


 
 
-27-

--------------------------------------------------------------------------------

 


any agreement, instrument or other document (including any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           The Borrower has a fiscal year and fiscal quarters not ending on
the calendar year and calendar quarter, respectively.  For the avoidance of
doubt for so long as such situation exists, when interpreting any provision of
this Agreement relating to a fiscal year or fiscal quarter or period ended at or
as of the end of a fiscal year or fiscal quarter, including, without limitation,
the financial covenants set forth in Section 7.11, any reference to such a
period shall be deemed to refer to the Borrower’s fiscal quarter or year ended
nearest the given date.   In addition, any reference to a fiscal quarter of the
Borrower contained in Section 7.11 (e.g., “Q3 2010”) shall be deemed to refer to
the specified fiscal quarter of the specified fiscal year (e.g., in the case of
Q3 2010, such reference shall mean the third fiscal quarter of the Borrower’s
2010 fiscal year).
 
1.03               Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c)           Pro Forma Calculations.  Notwithstanding anything herein to the
contrary, any calculation of the Financial Covenants for any Measurement Period
during which an Acquisition or Disposition shall have occurred (or shall be
deemed to have occurred for the purposes described in clause (ii) of this
Section 1.03(c)) shall each be made on a Pro Forma Basis for purposes of making
the following determinations:
 


 
 
-28-

--------------------------------------------------------------------------------

 


(i)        determining compliance with the Financial Covenants (other than
whether the conditions precedent for a proposed transaction have been satisfied
as contemplated by clause (ii) of this Section 1.03(c));
 
(ii)       determining whether the conditions precedent have been satisfied for
a proposed transaction which is permitted hereunder only so long as no Default
will result from the consummation thereof, including, without limitation, any
Disposition or any Investment which results in an Acquisition; and
 
(iii)      determining whether a mandatory prepayment is required to be made by
the Borrower pursuant to Section 2.05(b)(ii) or (v).
 
“Pro Forma Basis” means, for purposes of calculating any financial ratio
(including the Consolidated Leverage Ratio, the Consolidated Interest Coverage
Ratio, the Consolidated Secured Debt Ratio and the Consolidated First Lien
Leverage Ratio) or financial amount for any Measurement Period for any of the
purposes specified in this Section 1.03(c), and with respect to each proposed
Acquisition or Disposition and each such transaction actually consummated in
such Measurement Period, that such financial ratio or financial amount shall be
calculated on a pro forma basis based on the following assumptions:  (a) each
such transaction shall be deemed to have occurred on the first day of such
Measurement Period; (b) any funds to be used by any Person in consummating any
such transaction will be assumed to have been used for that purpose as of the
first day of such Measurement Period; (c) any Indebtedness to be incurred by any
Person in connection with the consummation of any such transaction will be
assumed to have been incurred on the first day of such Measurement Period; (d)
the gross interest expenses, determined in accordance with GAAP, with respect to
such Indebtedness assumed to have been incurred on the first day of such
Measurement Period that bears interest at a floating rate shall be calculated at
the current rate (as of the date of such calculation) under the agreement
governing such Indebtedness (including this Agreement if the Indebtedness is
incurred hereunder); and (e) any gross interest expense, determined in
accordance with GAAP, with respect to Indebtedness outstanding during such
Measurement Period that was or is to be refinanced with proceeds of a
transaction assumed to have been incurred as of the first day of the Measurement
Period will be excluded from such calculations (and to the extent not already
excluded pursuant to clause (a) or (b) above, the principal amount of such
Indebtedness shall be excluded).  “Pro Forma Basis” may also include such
adjustments for expected cost savings in connection with an Acquisition or
Disposition as forecasted by the Borrower to occur within twelve months after
such Acquisition or Disposition in a reasonable manner with appropriate
supporting documentation and representations by management, reasonably
satisfactory to the Administrative Agent; provided, that, (i) “Pro Forma Basis”
shall not include any expected cost savings arising from (A) any Acquisition of
property by any Loan Party or any of its Subsidiaries from any Affiliate thereof
or (B) any Disposition of any Property by any Loan Party or any of its
Subsidiaries to any Affiliate thereof, and (ii) prior to taking into account any
such expected cost savings in calculating any financial ratio or financial
amount pursuant to this paragraph, the Borrower shall deliver to the
Administrative Agent a Pro Forma Adjustment Compliance Certificate; provided,
further, that the aggregate amount of such adjustments for expected cost savings
during any Measurement Period (excluding cost savings arising from an
Acquisition with respect to which at least 85% of the purchase price is financed
with Equity) shall not exceed 15.0% of Consolidated Adjusted EBITDA for such
Measurement Period.
 
(d)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Holdings and its Subsidiaries or
to the determination of any amount for Holdings and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Holdings is required to consolidate
pursuant to FASB Interpretation No. 46 – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) as if such variable
interest entity were a Subsidiary as defined herein.
 
1.04               Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 


 
 
-29-

--------------------------------------------------------------------------------

 


1.05           Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06              Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
ARTICLE II

 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01               The Loans.
 
(a)           Term Borrowings.
 
(i)         Term B Borrowings.  Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a single loan to the
Borrower on the Amendment and Restatement Effective Date in an amount not to
exceed such Term B Lender’s Term B Commitment.  The Term B Borrowing shall
consist of Term B Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B Commitments.  Amounts borrowed under this
Section 2.01(a)(i) and repaid or prepaid may not be reborrowed.  Term B Loans
may be Base Rate Loans or Eurodollar Rate Loans as further provided herein.
 
(ii)         Additional Term Borrowings.  The Borrower, the Administrative Agent
and the applicable Lenders and Additional Term Lenders may establish and provide
for Additional Term Facilities hereunder, or an increase in any existing Term
Facility, in each case pursuant to the terms of one or more Credit Agreement
Supplements in accordance with Section 2.14.  Amounts borrowed under this
Section 2.01(a)(ii) and the applicable Credit Agreement Supplement and repaid or
prepaid may not be reborrowed.  Additional Term Loans, and any other Term Loans
made pursuant to this Section 2.01(a)(ii) may be Base Rate Loans or Eurodollar
Rate Loans as further provided in the applicable Credit Agreement Supplement.
 
(iii)         The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a)(iii), prepay under Section 2.05,
and reborrow under this Section 2.01(a)(iii).  Revolving Credit Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(b)           Notwithstanding anything in Section 11.01 to the contrary, this
Agreement may be amended, pursuant to subsection (c) and/or subsection (d)
below, from time to time following the Amendment and Restatement Effective Date
and at any time prior to the date that is six months prior to the Maturity Date
of the Revolving Credit Facility, to increase the Revolving Credit Commitments,
at the discretion of the Borrower, pursuant to one or more
 


 
 
-30-

--------------------------------------------------------------------------------

 


Accession and Amendment Agreements and/or Increasing Lender Agreements, as
applicable, entered into by the Borrower, the Administrative Agent and each
Eligible Assignee that shall agree to provide an additional or increased
Revolving Credit Commitment, without the consent of any other Lender; provided,
that (i) each such increase in the Revolving Credit Commitments hereunder shall
be in a principal amount of not less than $5,000,000, (ii) no Default shall have
occurred and be continuing at the time of any such increase and the Borrower
shall be in compliance with each of the financial covenants set forth in Section
7.11 on a Pro Forma Basis after giving effect to such increase in Revolving
Credit Commitments and any Revolving Credit Loans made on such date, (iii) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document or which are contained in any
document furnished at any time under or in connection with the Loan Documents
shall be true and correct in all material respects on and as of the date of any
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this clause (iii), the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, (iv) no Revolving
Credit Lender shall have any obligation to increase its Revolving Credit
Commitment nor shall the Revolving Credit Commitment of any Revolving Credit
Lender be increased without the consent of such Revolving Credit Lender in its
sole discretion and (v) after giving effect to any such increase, Total
Outstandings plus the aggregate unused Revolving Credit Commitments shall not
exceed the Maximum First Lien Principal Indebtedness (as defined in the
Intercreditor Agreement).
 
(c)           In the event that the Revolving Credit Commitments shall be
increased at any time following the Amendment and Restatement Effective Date in
accordance with subsection (b) above by the addition of one or more Eligible
Assignees (other than the then-existing Revolving Credit Lenders) (each, a “New
Lender”), each New Lender shall execute and deliver to the Administrative Agent
an Accession and Amendment Agreement.  Upon the execution and delivery of an
Accession and Amendment Agreement by a New Lender and the other parties thereto,
such New Lender shall automatically become a Revolving Credit Lender hereunder
with a Revolving Credit Commitment equal to the amount set forth opposite its
name on the signature pages of such Accession and Amendment Agreement.
 
(d)           In the event that any Revolving Credit Lender shall agree (in its
sole and absolute discretion) to increase its Revolving Credit Commitment (an
“Increasing Lender”) at any time following the Amendment and Restatement
Effective Date in accordance with subsection (b) above, such Increasing Lender
shall execute and deliver to the Administrative Agent an Increasing Lender
Agreement.  Upon the execution and delivery of an Increasing Lender Agreement by
an Increasing Lender and the other parties thereto, the Revolving Credit
Commitment of such Increasing Lender shall automatically increase to the amount
set forth opposite its name on the signature pages of such Increasing Lender
Agreement.
 
(e)           The Administrative Agent shall promptly notify the Lenders of each
New Lender and Increasing Lender, each New Lender’s and Increasing Lender’s
Revolving Credit Commitment and the Applicable Percentage of each Revolving
Credit Lender after taking into account the Revolving Credit Commitment of each
New Lender and Increasing Lender.
 
(f)           On the effective date of each Accession and Amendment Agreement
and Increasing Lender Agreement, (i) each New Lender and Increasing Lender shall
purchase by assignment from the other Revolving Credit Lenders (and such other
Revolving Credit Lenders shall assign to the New Lenders and Increasing Lenders)
such portion of the Revolving Credit Loans and L/C Advances (if any) owing to
them as shall be designated by the Administrative Agent such that, after giving
effect to all such purchases and assignments, the outstanding Revolving Credit
Loans and L/C Advances owing to each Revolving Credit Lender shall equal such
Revolving Credit Lender’s Applicable Percentage of the aggregate amount of
Revolving Credit Loans and L/C Advances owing to all Revolving Credit Lenders,
and (ii) the participations of the Revolving Credit Lenders in the L/C
Obligations and outstanding Swing Line Loans shall be reallocated based on each
Revolving Credit Lender’s Applicable Revolving Credit Percentage (as if the
outstanding Letters of Credit had been issued, the Unreimbursed Amounts had been
paid by the L/C Issuer, and the Swing Line Loans had been advanced by the Swing
Line Lender, in each case on such effective date).
 
(g)           Notwithstanding the foregoing provisions of this Section 2.01,
Section 2.14 or any other provision contained herein, the aggregate principal
amount of (i) all increases in the Revolving Credit Commitments pursuant
 


 
 
-31-

--------------------------------------------------------------------------------

 


to clauses (b) through (f) of this Section 2.01 at any time from time to time
following the Amendment and Restatement Effective Date and (ii) all increases in
the Term Facilities and/or establishment of Additional Term Facilities pursuant
to Section 2.14 at any time from time to time following the Amendment and
Restatement Effective Date, shall not in the aggregate exceed an amount equal to
$100,000,000 (of which no more than $25,000,000 of such amount shall be an
increase of the Revolving Credit Commitments).
 
2.02               Borrowings, Conversions and Continuations of Loans.
 
(a)           Borrowings, Conversions and Continuations Generally. Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 12:00 Noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,”
(A) the applicable notice must be received by the Administrative Agent not later
than 12:00 Noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is agreed to by all of them, and (B) not later than
12:00 Noon, three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
is agreed to by all the Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term B Borrowing, an
Additional Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.
 
(b)           Notice to Lenders and Funding of Borrowings. Following receipt of
a Loan Notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage under the applicable Facility of the
applicable Term B Loans, Additional Term Loans or Revolving Credit Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a).  In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 PM on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
on such Business Day in like funds as received by the Administrative Agent,
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing is given by the
Borrower, there are L/C
 


 
 
-32-

--------------------------------------------------------------------------------

 


Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.
 
(c)           Eurodollar Rate Loans. Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.
 
(d)           Notice of Interest Rate. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans promptly upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
 
(e)           Interest Periods. After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than
twelve (12) Interest Periods in effect in respect of the Term B Facility.  After
giving effect to all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than eight (8) Interest
Periods in effect in respect of the Revolving Credit Facility.  The maximum
number of Interest Periods in effect for any Additional Term Loans shall be set
forth in the applicable Credit Agreement Supplement.
 
2.03               Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)         Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of Holdings, the Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of Holdings, the Borrower or its
Subsidiaries, and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  The Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii)         The L/C Issuer shall not issue any Letter of Credit if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the L/C Issuer has approved such expiry date; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.
 
 
 
-33-

--------------------------------------------------------------------------------

 
(iii)         The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Amended and Restatement Effective Date, or shall impose
upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Amendment and Restatement Effective Date and which the L/C
Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder except in
accordance with Section 2.03(b)(iii); or
 
(F)           a default of any Lender’s obligation to fund under Section 2.03(c)
exists or otherwise during any Default Period with respect to a Defaulting
Lender or an Impacted Lender, unless the L/C Issuer (or the Administrative
Agent, for the benefit of the L/C Issuer) has been provided Cash Collateral or
otherwise entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender or such
Lender otherwise has provided satisfactory assurance to the L/C Issuer that such
Lender will satisfy all of its obligations under Section 2.03.
 
(iv)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)         The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 Noon at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in
 


 
 
-34-

--------------------------------------------------------------------------------

 


form and detail satisfactory to the L/C Issuer:  (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
 
(ii)         Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.
 
(iii)         If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
 
(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 12:00 Noon on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
 


 
 
-35-

--------------------------------------------------------------------------------

 


Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments (taking into account any reduction in the stated amount of such
Letter of Credit resulting from such drawing thereunder) and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii)         Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with accrued
and unpaid interest) and shall bear interest at the Default Rate.  In such
event, each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv)         Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.
 
(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may
 


 
 
-36-

--------------------------------------------------------------------------------

 
 
be.  A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)         At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower from the proceeds of a Revolving Credit Borrowing pursuant to
Section 2.02(b) or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
 
(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable (subject to any
claims of the Borrower against the L/C Issuer pursuant to Section 2.03(f)), and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)                  any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
 
(iv)                  any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
 
(v)       any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to the departure from any
Guarantee, or all or any of the Obligations of the Borrower in respect of any
Letter of Credit; or


(vi)                  any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.


 
 
-37-

--------------------------------------------------------------------------------

 
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer within one Business Day after
the Borrower’s receipt of such Letter of Credit or amendment.  The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that
notwithstanding anything in such clauses to the contrary, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which are
determined by a final non-appealable judgment of a court of competent
jurisdiction to have been caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit.  In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.05 and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts at Bank of America.  If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and


 
 
-38-

--------------------------------------------------------------------------------

 


Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender (except as
set forth in Section 11.22(b)) in accordance with its Applicable Revolving
Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the product of the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day of each January, April, July and October, on the Letter of Credit Expiration
Date and thereafter on demand and (ii) computed on a quarterly basis in
arrears.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at a rate per
annum equal to 0.25%, computed on the amount of such commercial Letter of
Credit, and payable upon the issuance thereof and (ii) with respect to each
standby Letter of Credit, at a rate per annum equal to 0.25%, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the first
Business Day of each January, April, July and October in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), on the Letter of Credit Expiration Date and thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within 10 Business Days
after demand and are nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
2.04                Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05,
 


 
 
-39-

--------------------------------------------------------------------------------

 


 and reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest
only at a rate based on the Base Rate.  Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.  Notwithstanding anything herein to the contrary,
the Swing Line Lender shall have no obligation to honor any Swing Line Loan
Notice or fund any Swing Line Loan at any time a default of any Revolving Credit
Lender’s obligation to fund under Section 2.04(c) exists or otherwise at any
time during any Default Period with respect to any Revolving Credit Lender that
is a Defaulting Lender or Impacted Lender, unless the Swing Line Lender (or the
Administrative Agent, for the benefit of the Swing Line Lender) has been
provided Cash Collateral or otherwise entered into satisfactory arrangements
with the Borrower or such Revolving Credit Lender to eliminate the Swing Line
Lender’s risk with respect to such Lender or such Lender otherwise has provided
satisfactory assurance to the Swing Line Lender that such Lender will satisfy
all of its obligations under Section 2.04.
 
(c)           Refinancing of Swing Line Loans.
 
(i)         The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Credit Lender shall
make an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the Swing Line Lender.
 
(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 


 
 
-40-

--------------------------------------------------------------------------------

 


 
(iii)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
(iv)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)         At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
 
(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of such Swing Line Loan,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such Swing Line Loan shall be solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 


 
 
-41-

--------------------------------------------------------------------------------

 


2.05           Prepayments.
 
(a)           Optional.
 
(i)         Term Loans and Revolving Credit Loans.  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Term Loans and Revolving Credit Loans in whole or in part without premium
or penalty except as provided in clause (e) below; provided that (A) such notice
must be received by the Administrative Agent not later than 12:00 Noon (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans (x) that are Term Loans shall be in a principal amount of
$5,000,000 and (y) that are Revolving Credit Loans shall be in a principal
amount of $1,000,000 or, in each case, a whole multiple of $1,000,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in the
case of each of the foregoing clauses (B) and (C), if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment, the Facility to which such prepayment shall apply and
the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied (x) to
one or more Term Facilities as the Borrower may elect and (y) to the principal
repayment installments of the applicable Term Facility on a pro-rata basis, and
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
 
(ii)         Swing Line Loans.  The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(b)           Mandatory.
 
(i)         Revolving Credit Commitments.  If for any reason the Total Revolving
Credit Outstandings at any time exceed the Revolving Credit Commitments then in
effect, the Borrower shall immediately prepay the Revolving Credit Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans,
the Total Revolving Credit Outstandings exceed the Revolving Credit Commitments
then in effect.
 
(ii)         Excess Cash Flow.  For each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2011, no more than five Business Days
after financial statements have been delivered pursuant to Section 6.01(a) and
the related Compliance Certificate has been delivered pursuant to Section
6.02(b) for such fiscal year, the Borrower shall prepay an aggregate principal
amount of Loans equal to the excess (if any) of (A) (x) if the Consolidated
Leverage Ratio as of the last day of such fiscal year is greater than or equal
to 4.50 to 1.00, 75% of Excess Cash Flow for such fiscal year and (y) if the
Consolidated Leverage Ratio as of the last day of such fiscal year is less than
4.50 to 1.00, 50% of Excess Cash Flow for such fiscal year over (B) the
aggregate principal amount of Term Loans prepaid during such fiscal year
pursuant to Section 2.05(a)(i) other than prepayments funded with the proceeds
of Indebtedness with a maturity of twelve months or longer from the date of
incurrence of such Indebtedness.
 


 
 
-42-

--------------------------------------------------------------------------------

 


(iii)         Dispositions.  If any Loan Party or any of its Subsidiaries
Disposes of any property (including the sale of any Equity Interests owned by
Subsidiaries of Holdings but excluding any Disposition of any property permitted
by Section 7.05(a) through (g)) which results in the realization by such Person
of Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds within two (2) Business Days of
receipt thereof by such Person; provided, however, that, with respect to any Net
Cash Proceeds realized under a Disposition described in this Section
2.05(b)(iii), at the election of the Borrower (as notified by the Borrower to
the Administrative Agent no more than two (2) Business Days after the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in operating assets so long as within 365 days after
the receipt of such Net Cash Proceeds, such purchase shall have been consummated
(as certified by the Borrower in writing to the Administrative Agent); and
provided further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this Section
2.05(b)(iii).
 
(iv)         Loss Proceeds.  Within five Business Days after financial
statements have been delivered pursuant to Section 6.01(a), the Borrower shall
prepay an aggregate principal amount of Loans in an amount equal to 100% of the
excess (if any) of (A) Available Loss Proceeds for the immediately preceding
fiscal year, less (B) the amount of any voluntary prepayments of the Term Loans
during such prior fiscal year; provided, however, that, notwithstanding the
forgoing, within two (2) Business Days of receipt of Loss Proceeds from any
single casualty or taking, or series of related casualties or takings, in excess
of the Threshold Amount, the Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to 100% of such
Loss Proceeds.
 
(v)         Debt and Equity Issuances.  (A) Except as otherwise provided with
respect to Second Lien Note Proceeds in clause (B) below, upon the incurrence or
issuance by any Loan Party or any of its Subsidiaries of any Indebtedness (other
than permitted Acquisition Debt and other Indebtedness expressly permitted to be
incurred or issued pursuant to Sections 7.02(a) through (i) and Sections 7.02(k)
and (l)), the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by such Loan Party or such Subsidiary; provided, however, that with
respect to Indebtedness incurred in accordance with Section 7.02, if the
Consolidated Leverage Ratio (calculated on a Pro Forma Basis based on the most
recently delivered Compliance Certificate and financial statements delivered
pursuant to Section 6.01(a) or (b)) is less than or equal to 3.50 to 1.0, no
prepayment under this Section 2.05(b)(v)(A) shall be required.
 
(B)           Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness under the Second Lien Notes Documents at any
time after the Amendment and Restatement Effective Date (other than Acquisition
Debt permitted under Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Second Lien Note Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary; provided, however, that if the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis based on the most recently delivered Compliance
Certificate and financial statements delivered pursuant to Section 6.01(a) or
(b)) is less than or equal to 3.50 to 1.0, no prepayment under this Section
2.05(b)(v)(B) shall be required.
 
(C)           Upon the issuance by any Loan Party or any of its Subsidiaries of
any Equity Interests (other than any Equity Interests issued to any Loan Party
or any of its Subsidiaries) which results in the realization by such Person of
Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 50% of such Net Cash Proceeds within two (2) Business Days of
receipt thereof by such Person; provided, however, that, with respect to any Net
Cash Proceeds realized in connection with an issuance of Equity Interests
described in this Section 2.05(b)(v)(C), at the election of the Borrower (as
notified by the Borrower to the Administrative Agent no more than two (2)
Business Days after the date of such issuance), and so long as no Default shall
have occurred and be continuing, such Loan Party or such Subsidiary may utilize
all or any portion of such Net Cash Proceeds to make one or more Acquisitions
permitted under Section 7.03(h) (including, without limitation, by contributing
such Net Cash Proceeds to one or more of its Subsidiaries so that such
Subsidiaries may make such Acquisitions) so long as within 90 days after the
receipt of such Net Cash Proceeds, such Acquisitions shall have been consummated
(as certified by the Borrower in writing to the Administrative Agent); and
provided further, however, that (x) immediately upon the occurrence of an Event
of Default under any of Sections 8.01(a), (e), (f) or (g), (y) no more than ten
(10) Business Days after the occurrence of any Event of Default not otherwise
described in the foregoing clause (x) (unless such Event of Default has been
waived in accordance with Section 11.01), or (z) immediately upon the lapse of
such 90-day period, as the case may be, 50% of all such Net Cash Proceeds that
have not then been applied to make such Acquisition or Acquisitions shall be
applied to the prepayment of the Loans as set forth in this Section
2.05(b)(v)(C).
 


 
 
-43-

--------------------------------------------------------------------------------

 
 
(vi)         (B) Application of Prepayments Generally.  Except as otherwise
provided with respect to the application of Second Lien Note Proceeds in clause
(B) below, each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, ratably to each of the Term B Facility
and any Additional Term Facility (with such ratable payment being applied (a)
with respect to the Term B Facility, to the principal repayment installments
thereof on a pro-rata basis and (b) with respect to any Additional Term
Facility, to the principal repayment installments thereof on a pro rata basis or
as otherwise set forth in the applicable Credit Agreement Supplement) and,
second, after the outstanding principal amount of the Term Loans has been repaid
in full, to the Revolving Credit Facility in the manner set forth in clause
(vii) of this Section 2.05(b).
 
(B)           Each prepayment of Loans pursuant to Section 2.05(b)(v)(B) shall
be applied ratably (based upon Total Outstandings) to each of the Term B
Facility, any Additional Term Facility and the Revolving Credit Facility (with
such ratable payment being applied (A) with respect to the Term B Facility, to
the principal repayment installments thereof on a pro-rata basis, (B) with
respect to any Additional Term Facility, to the principal repayment installments
thereof on a pro rata basis or as otherwise set forth in the applicable Credit
Agreement Supplement and (C) with respect to the Revolving Credit Facility, in
the manner set forth in the first three sentences of clause (vii) of this
Section 2.05(b)) and, upon any such prepayment of Revolving Credit Loans
pursuant to this Section 2.05(b)(vi)(B) at any time after the outstanding
principal amount of the Term Loans has been repaid in full, the Revolving Credit
Commitments automatically shall be reduced by the amount of such prepayments.
 
(vii)         Application of Prepayments of Revolving Credit
Facility.  Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b) shall be applied first, ratably to the L/C Borrowings and the
Swing Line Loans, second, ratably to the outstanding Revolving Credit Loans, and
third, to Cash Collateralize the remaining L/C Obligations. The amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrower for use in the ordinary course of its business.  Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable, for such drawing.  Except as otherwise
provided in Section 2.05(b)(vi)(B) and except to the extent otherwise required
under the Second Lien Notes Indenture, prepayments of the Revolving Credit
Facility made pursuant to this Section 2.05(b) shall in no event reduce the
Revolving Credit Commitments.
 
(c)           Prepayment Accounts.  Amounts to be applied as provided in
clause (b) above to the prepayment of Loans shall be applied first to reduce
outstanding Base Rate Loans.  Any amounts remaining after each such application
shall, at the option of the Borrower, be applied to prepay Eurodollar Rate Loans
immediately and/or shall be deposited in a separate Prepayment Account (as
defined below) for such Eurodollar Rate Loans.  The Administrative Agent shall
apply any cash deposited in the Prepayment Account to prepay Eurodollar Rate
Loans on the last day of their respective Interest Periods (or, at the direction
of the Borrower, on any earlier date) until all outstanding Eurodollar Rate
Loans have been prepaid or until all the allocable cash on deposit in the
Prepayment Account has been exhausted.  For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by the Borrower with the
Administrative Agent and over which the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal for
application in accordance with this clause (c).  The Administrative Agent will,
at the request of the Borrower, invest amounts on deposit in the Prepayment
Account in Cash Equivalents that mature prior to the last day of the applicable
Interest Periods of the Eurodollar Rate Loans to be prepaid; provided, however,
that (i) the Administrative Agent shall not be required to make any investment
that, in its sole judgment, would require or cause the Administrative Agent to
be in, or would result in any, violation of any Law, (ii) such Cash Equivalents
shall be subjected to a first priority perfected security interest in favor of
the Administrative Agent and (iii) if any Event of Default shall have occurred
and be continuing, the selection of such Cash Equivalents shall be in the sole
discretion of the Administrative Agent.  The Borrower shall indemnify the
Administrative Agent for any losses relating to such investments in Cash
Equivalents so that the amount available to prepay Eurodollar Rate Loans on the
last day of the applicable Interest Periods is not less than the amount that
would have been available had no investments been made pursuant hereto.  Other
than any interest or profits earned on such investments, the Prepayment Accounts
shall not bear interest.  Interest or profits, if any, on the investments in any
Prepayment Account shall accumulate in such Prepayment Account and, so long as
no Event
of Default has occurred and is continuing, shall be paid by the Administrative
Agent to the Borrower at the end of each fiscal quarter.  If the maturity of the
Loans has been accelerated pursuant to Section 8.02, the Administrative Agent
may, in its sole discretion, apply such funds to satisfy any of the
Obligations.  The Borrower hereby pledges and assigns to the Administrative
Agent, for its benefit and the benefit of the Lenders, each Prepayment Account
established to secure the Obligations.
 


 
 
-44-

--------------------------------------------------------------------------------

 


 
(d)           Prepayments Under Subordinated Notes Documents.  Anything
contained in Section 2.05(b) to the contrary notwithstanding, (i) if, following
the occurrence of any “Asset Sale” (as such term is defined in each of the
Subordinated Notes Documents and the Cadmus Subordinated Notes Documents) by any
Loan Party or any of its Subsidiaries, the Borrower is required to apply an
amount equal to any of the “Net Proceeds” (as defined in each of the
Subordinated Notes Documents and the Cadmus Subordinated Notes Documents)
thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Proceeds” in a particular
manner, in either case in order to excuse the Borrower from being required to
offer to repurchase Subordinated Notes or Cadmus Subordinated Notes, and the
Borrower shall have failed to so commit or to so apply an amount equal to such
“Net Proceeds” at least 30 days before the applicable Application Date, or
(ii) if the Borrower at any other time shall have failed to apply or cause to be
applied an amount equal to any such “Net Proceeds”, and, within 30 days
thereafter assuming no further application of an amount equal to such “Net
Proceeds” the Borrower would otherwise be required to offer to repurchase
Subordinated Notes or Cadmus Subordinated Notes, then in either such case the
Borrower shall pay or cause to be paid to the Administrative Agent no later than
fifteen (15) days prior to such Application Date an amount equal to such “Net
Proceeds” to be applied to the payment of the Loans and L/C Borrowings and to
Cash Collateralize the remaining L/C Obligations in the manner set forth in
Section 2.05(b) in such amounts as shall excuse the Borrower from making any
offer to repurchase the Subordinated Notes.
 
(e)           Prepayment Premium.  At the time of the effectiveness of any
Repricing Transaction that is consummated prior to the first anniversary of the
Amendment and Restatement Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term B Lender with
outstanding Term B Loans which are repaid, prepaid or amended pursuant to such
Repricing Transaction (including each Term B Lender that withholds its consent
(to the extent such consent is required) to such Repricing Transaction and is
replaced pursuant to Section 11.01(c)), a fee in an amount equal to 1.0% of (x)
in the case of a Repricing Transaction of the type described in clause (a) of
the definition thereof, the aggregate principal amount of all Term B Loans
prepaid (or replaced) in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (b) of the definition
thereof, the aggregate principal amount of all Term B Loans outstanding on such
date that are subject to an effective reduction of the Applicable Rate pursuant
to such Repricing Transaction. Such fees shall be due and payable upon the date
of the effectiveness of such Repricing Transaction.
 
2.06               Termination or Reduction of Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 Noon three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.
 
(b)           Mandatory.  The aggregate Term B Commitments shall be
automatically and permanently reduced to zero on the date of the Term B
Borrowing.
 
(c)           Automatic Reduction of Subfacilities.  If after giving effect to
any reduction or termination of Revolving Credit Commitments under this Section
2.06, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
Revolving Credit Facility at such time, the Letter of Credit Sublimit or the
Swing Line Sublimit, as the case may be, shall be automatically reduced by the
amount of such excess.
 
(d)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Revolving Credit Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit under this Section 2.06.  Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Lender’s Applicable Revolving Credit
Percentage of such reduction amount.  All fees in respect of the Revolving
Credit Facility accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.


 
 
-45-

--------------------------------------------------------------------------------

 


 
2.07               Repayment of Loans.
 
(a)           Term B Loans.  The Borrower shall repay to the Term B Lenders
(i) the aggregate principal amount of all Term B Loans in quarterly installments
in the amount of $950,000 (which amount represents 0.25% of the outstanding
aggregate principal amount of all Term B Loans on the Amendment and Restatement
Effective Date) on the twenty-first day (provided that to the extent the
twenty-first day is not a Business Day, such installment shall be made on the
first Business Day following the twenty-first day) of each March, June,
September and December (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) beginning March 21, 2011 and (ii) on the Maturity Date for the
Term B Facility the aggregate principal amount of all Term B Loans outstanding
on such date.
 
(b)           Additional Term Loans.  The Borrower shall repay the aggregate
outstanding principal amount of any Additional Term Loans in quarterly
installments on the dates and in the amounts set forth in the applicable Credit
Agreement Supplement; provided, however, that the final principal installment
shall be repaid on the Maturity Date for such Additional Term Loans, and in any
event shall be in an amount equal to the aggregate principal amount of all such
Additional Term Loans outstanding on the Maturity Date for such Additional Term
Loans.
 
(c)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
 
(d)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.
 
2.08               Interest.
 
(a)           Interest Rates. Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period applicable thereto
at a rate per annum equal to the Eurodollar Rate for such Interest Period plus
the Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.
 
(b)           Default Rate.
 
(i)         If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the interest rate
otherwise applicable to such Loan pursuant to clause (i), (ii) or (iii), as
applicable, of subsection (a) above plus 2% per annum.
 
(ii)         If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)         While any Event of Default exists under Section 8.01(a), or upon
the request of the Required Lenders while any Event of Default exists under any
other provision of Section 8.01, the Borrower shall pay interest (A) on the
principal amount of any Loan at a fluctuating interest rate per annum at all
times equal to the interest rate otherwise applicable to such Loan pursuant to
clause (i), (ii) or (iii), as applicable, of subsection (a) above plus 2% per
annum and (b) on the principal amount of all other outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate, in each case to the fullest extent permitted by applicable Laws.


 
 
-46-

--------------------------------------------------------------------------------

 


 
(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(c)           Interest Payment Date. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
 
2.09               Fees.
 
In addition to certain fees described in Sections 2.03(i) and (j):
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender (except as set forth in
Section 11.23(b)) in accordance with its Applicable Revolving Credit Percentage,
a commitment fee equal to the product of the Applicable Commitment Fee
Percentage times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and
(ii) the Outstanding Amount of L/C Obligations.  The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the first Business Day of each January, April,
July and October, and on the last day of the Availability Period.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Commitment Fee Percentage during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable
Commitment Fee Percentage separately for each period during such quarter that
such Applicable Commitment Fee Percentage was in effect.
 
(b)           Other Fees.
 
(i)         The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10                Computation of Interest and Fees.
 
All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
2.11           Evidence of Debt.
 
(a)           Accounts and Records of Credit Extensions. The Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect


 
 
-47-

--------------------------------------------------------------------------------

 
 
 the obligation of the Borrower hereunder to pay any amount owing with respect
to the Obligations.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           Accounts and Records of Purchases and Sales. In addition to the
accounts and records referred to in Section 2.11(a), each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.12               Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
 
(b)           Presumptions by the Administrative Agent.
 
(i)         Funding by Lenders.  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period up to the amount paid by such
Lender.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 


 
 
-48-

--------------------------------------------------------------------------------

 


 
(ii)         Payments by Borrower.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
11.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.13               Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under (a) or (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with
 


 
 
-49-

--------------------------------------------------------------------------------

 


 the aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
 
(1)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(2)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
 
The provisions of this Section shall not be construed to apply to any Cash
Collateralization or similar security provided solely for the benefit of the L/C
Issuer or Swing Line Lender in accordance with Section 2.03(a)(iii)(F) or
2.04(b).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14               Increase in Term Facility.
 
(a)           Borrower Request.  The Borrower may, by written notice to the
Administrative Agent (which shall promptly notify all Lenders) (a “Term Facility
Increase Notice”), from time to time request one or more increases in any Term
Facility hereunder, which increases may consist of (i) one or more increases to
the existing Term B Facility, (ii) the establishment of one or more additional
Term Facilities in accordance with the terms hereof (each an “Additional Term
Facility”), and (iii) one or more increases to any such Additional Term
Facilities; provided that (x) each such requested increase in any Term Facility
or any Additional Term Facility hereunder shall be in a principal amount of not
less than $20,000,000, (y) the Borrower may make a maximum of five such requests
pursuant to this Section 2.14 and (z) the aggregate principal amount of all such
increases and Additional Term Facilities hereunder shall be subject to the
limitation set forth in Section 2.01(g); provided, further, that, each such
requested increase shall be made no later than one year prior to the Maturity
Date for the Term B Facility.
 
(b)           Notification by Administrative Agent; Additional Term
Lenders.  The Borrower may invite the Lenders to participate in any Additional
Term Facility or any increase in any existing Term Facility or, subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Term Lenders pursuant to a joinder agreement substantially in the form of
Exhibit L hereto (each an “Additional Term Lender”).
 
(c)           Credit Agreement Supplement.  Each Additional Term Facility and
each increase in any existing Term Facility shall be established and effected
(including the final allocation of Term Commitments thereunder) by a supplement
to this Agreement (each a “Credit Agreement Supplement”) executed by the
Borrower, the Administrative Agent, each existing Lender which has agreed to
increase its Term Commitments or provide an Additional Term Commitment and any
Additional Lender.  Each Credit Agreement Supplement establishing an Additional
Term Facility shall set forth the terms and conditions for the Term Loans under
such Additional Term Facility, subject to Section 2.14(f).  Each Credit
Agreement Supplement establishing any Additional Term Facility or increasing any
existing Term Facility shall become effective (the “Term Facility Increase
Effective Date”) upon the satisfaction of the conditions precedent to such
effectiveness as therein provided, which conditions precedent shall in any case
include those specified in Section 2.14(e), unless the conditions precedent
specified in Section 2.14(e) are waived (before giving effect to any such Credit
Agreement Supplement) with the consent of the Required Term Lenders.  Each
Credit Agreement Supplement may, without the consent of the Required Term
Lenders or any other Lender, effect such technical amendments to this Agreement
as may be appropriate in the opinion of the Administrative
 


 
 
-50-

--------------------------------------------------------------------------------

 


Agent to effect the provisions of this Section 2.14; provided, however, that any
such amendments (i) shall not amend the definition of “Required Lenders,”
“Required Revolving Lenders,” “Required Term Lenders,” “Required Additional Term
Lenders,” any other provision hereof specifying the percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or to make any
determination or grant any consent hereunder or Section 2.13, except as provided
in Section 11.01, (ii) shall not amend or otherwise modify the rights and
obligations of the Revolving Credit Lenders, and (iii) otherwise shall not amend
or modify any material rights and obligations of the non-consenting Lenders.
 
(d)           Amortization.  As of each Term Facility Increase Effective Date,
the amortization terms for the Term Loans set forth in Section 2.07(a) or in any
existing Credit Agreement Supplement shall be amended to increase the
then-remaining unpaid installments of principal outstanding under the applicable
Term Facility by an aggregate amount equal to the increase in such existing Term
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the applicable Term Facility Increase Effective Date.  Such amendment
may be signed by the Administrative Agent on behalf of the Lenders.
 
(e)           Conditions to Effectiveness.  The establishment of any Additional
Term Facility and any increase in any existing Term Facility pursuant to a
Credit Agreement Supplement shall become effective subject to the satisfaction
of the conditions precedent in such Credit Agreement Supplement and the
following conditions precedent:
 
(i)       each of the conditions set forth in Sections 4.02(a) and (b) shall be
satisfied (provided, for the avoidance of doubt that the conditions set forth in
Section 4.02(c) must be satisfied before any applicable Credit Extension under
the Term Facility or such Additional Term Facility);
 
(ii)       no Default shall have occurred and be continuing or would result from
the Borrowings to be made on any Term Facility Increase Effective Date; and
 
(iii)                  after giving effect to the Term Borrowings to be made on
the applicable Term Facility Increase Effective Date, (A) the Borrower shall be
in compliance with each of the covenants set forth in Section 7.11 on a Pro
Forma Basis and (B) Total Outstandings plus the aggregate unused Revolving
Credit Commitments shall not exceed the Maximum First Lien Principal
Indebtedness (as defined in the Intercreditor Agreement).
 
(f)           Terms of Increased Term Facilities or Additional Term Loans.  The
terms of Loans under any Additional Term Facility or under any increase in any
existing Term Facility established or effected by a Credit Agreement Supplement
shall be as follows unless otherwise agreed to by (x) in the case of any such
Additional Term Facility, the Required Term Lenders, and (y) in the case of any
increase in any existing Term Facility, all the Term Lenders providing Loans
under such Term Facility, in each case, before giving effect to such Credit
Agreement Supplement:
 
(i)       Increased Term Commitments.  The terms and provisions of Term Loans
made pursuant to any increase to an existing Term Facility shall be identical to
such existing Term Facility other than with respect to Maturity Date and
Applicable Rate, as set forth in Section 2.14(f)(ii) and 2.14(f)(iii) below.
 
(ii)       Terms of Additional Term Facilities.  The terms and provisions of any
Term Loans made pursuant to any Additional Term Facility shall include the
following:
 
(A)                  the Borrower shall repay to the Lenders under an Additional
Term Facility the aggregate principal amount of such Additional Term Loans (the
“Initial Outstanding Amount”) on such dates and in such amounts as are set forth
in the applicable Credit Agreement Supplement for such Additional Term Facility,
provided that in no event shall the annual amortization for any period prior to
the Maturity Date for the Additional Term Facility be based upon annual amounts
equal to more than 1% of such Initial Outstanding Amount;


 
 
-51-

--------------------------------------------------------------------------------

 


 
(B)           the Maturity Date of any Loans under an Additional Term Facility
shall not be earlier than the Maturity Date for Term B Loans;
 
(C)           such Additional Term Facility shall be subject to Section 2.05 and
shall not include any other mandatory or voluntary prepayment provisions
(otherwise, such Additional Term Facility shall not contain different or
additional covenants or financial covenants that are more restrictive than the
covenants herein unless this Agreement is amended to include such additional
covenants or financial covenants with the consent of the applicable Lenders
required to approve such amendment or amendments in accordance with Section
11.01); and
 
(D)           the weighted average life to maturity of any Additional Term
Facility shall be no shorter than the weighted average life to maturity of the
Term B Facility.
 
(iii)                  No More Favorable Terms.  Any Additional Term Facility
shall be treated no more favorably than the existing Facilities (including,
without limitation, the Revolving Credit Facility) with respect to Applicable
Rates provisions, and if the yield on any Additional Term Loans with respect to
any Additional Term Facility is higher than the yield for any existing Facility
by more than 25 basis points, as reasonably determined by the Administrative
Agent, the Applicable Rate for each existing Facility automatically shall
increase to such higher rate as the Administrative Agent reasonably determines
shall increase the yield of each such existing Facility to the extent necessary
so that the yield of such Additional Term Facility upon the effective date of
such Additional Term Facility is not greater than the yield of each such
existing Facility by more than 25 basis points; provided that in determining the
yield applicable to the existing Facility and the Additional Term Facility, (x)
original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower for the account of the
Lenders of the Term B Facility or the Additional Term Facility in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to the Lead Arrangers (or their affiliates) in
connection with the Term B Facility or to one or more arrangers (or their
affiliates) of the Additional Term Facility shall be excluded, and (z) if the
LIBOR or Base Rate floor for the Additional Term Facility is greater than the
LIBOR or Base Rate floor, respectively, for the existing Term B Facility, the
difference between such floor for the Additional Term Facility and the Term B
Facility shall be equated to an increase in the Applicable Rates for such
Additional Term Facility for purposes of this proviso.
 
(g)           Equal and Ratable Benefit.  Each increase in the Revolving Credit
Commitments in accordance with Section 2.01 and all the Term Facilities
established or increased pursuant to this Section 2.14 shall be entitled to all
the benefits afforded by this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and the security interests created by the Collateral Documents.  The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the Collateral Documents continue to be perfected under the UCC or otherwise
after giving effect to the establishment of any such Additional Term Facility or
the effectiveness of any increase to the Revolving Credit Commitments or the
existing Term Facilities.
 
(h)           Conflicting Provisions.  Except as otherwise expressly provided
herein, this Section shall supersede any provisions in Section 2.13 or 11.01 to
the contrary.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01                Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or Holdings hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
withholding agent shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


 
 
-52-

--------------------------------------------------------------------------------

 


 
(b)           Payment of Other Taxes by the Borrower and Holdings.  Without
limiting the provisions of subsection (a) above, the Borrower, Holdings and any
applicable withholding agent shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)           Indemnification by the Borrower and Holdings.  The Borrower and
Holdings shall jointly and severally indemnify the Administrative Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, with respect to amounts payable under the Loan Documents and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority, the Borrower or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower or Holdings, as the case may be, is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and Holdings (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Borrower,
Holdings or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower, Holdings or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower, Holdings or the Administrative Agent as
will enable the Borrower, Holdings or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, if the Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower, Holdings and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower,
Holdings or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 


(i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
or Holdings within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN,
 


 
 
-53-

--------------------------------------------------------------------------------

 
(iv)     where such Foreign Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on the beneficial owner(s) behalf)), and/or
 
(v)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
If a payment made to a Foreign Lender or the Administrative Agent hereunder or
under any other Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender or the Administrative Agent (as the case may be)
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable, or in any agreement or request entered into or issued pursuant to
such Sections), such Lender or the Administrative Agent (as the case may be)
shall deliver to the Borrower, Holdings and (in the case of such Lender) to the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower, Holdings or the Administrative
Agent, such documentation, certifications or other information prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation, certifications or other information
reasonably requested by the Borrower, Holdings or the Administrative Agent as
may be necessary for the Borrower, Holdings or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender or the
Administrative Agent (as the case may be) has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.


Notwithstanding anything to the contrary in this subsection 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or Holdings, as the case may be, or with respect to
which the Borrower or Holdings, as the case may be, has paid additional amounts
pursuant to this Section, it shall pay to the Borrower or Holdings, as the case
may be, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or Holdings under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or Holdings, as the case may be, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower or Holdings (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority), as
the case may be, to the Administrative Agent, such Lender or the L/C Issuer if
the Administrative Agent, such Lender or the L/C Issuer is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower, Holdings or any other Person.
 
For purpose of this Section 3.01, the term “Lender” shall include any Swing Line
Lender and the L/C Issuer.
 
3.02               Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has
 


 
 
-54-

--------------------------------------------------------------------------------

 
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03               Inability to Determine Rates.
 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
3.04               Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
(ii)       subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or
 
(iii)                  impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 


 
 
-55-

--------------------------------------------------------------------------------

 


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120 day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities,” as defined in
Regulation D of the FRB), additional interest on the unpaid principal amount of
each Eurodollar Rate Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender together with a schedule
containing a reasonably detailed explanation and calculation thereof; and
provided, further, that such additional interest shall not exceed an amount
based upon an interest rate per annum equal to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Eurodollar
Rate Loan from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Reserve Percentage of such Lender
for such Interest Period.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05           Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);


 
 
-56-

--------------------------------------------------------------------------------

 


 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;
 
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06               Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.
 
3.07                Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01               Conditions of Initial Credit Extension.
 
The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
 
(a)           Documents, Certificates, Opinions and Other Instruments. The
Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Amendment and Restatement Effective Date (or, in the case
of certificates of governmental officials, a recent date before the Amendment
and Restatement Effective Date) and each in form and substance satisfactory to
the Administrative Agent and each of the Lenders:


 
 
-57-

--------------------------------------------------------------------------------

 


 
(i)       executed counterparts of this Agreement and the amended and restated
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
 
(ii)       a Note executed by the Borrower in favor of each Lender requesting a
Note;
 
(iii)                  an amended and restated pledge and security agreement, in
substantially the form of Exhibit G (together with each other pledge and
security agreement and pledge and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:
 
(A)           certificates (if any) representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt (if any) indorsed in blank,
 
(B)           proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
 
(C)           certified copies of UCC, tax and judgment lien searches, or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents (together with copies
of such financing statements and documents) that name any Loan Party as debtor
and that are filed in those state and county jurisdictions in which any Loan
Party is organized or maintains its principal place of business and such other
searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate,
 
(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,
 
(E)           to the extent not previously delivered to the Administrative
Agent, the Account Control Agreements referred to in the Security Agreement duly
executed by the appropriate parties,
 
(F)           a Perfection Certificate, duly executed by each Loan Party; and
 
(G)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);
 
(iv)                  with respect to each Mortgaged Property, (x) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination and (y) if any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto and the evidence of flood
insurance required pursuant to Section 6.07 hereof;
 
(v)       an intellectual property security agreement, in substantially the form
of Exhibit I (together with each other intellectual property security agreement
and intellectual property security agreement supplement delivered pursuant to
Section 6.12 or for the avoidance of doubt pursuant to the Existing Credit
Agreement, in each case as amended, the “Intellectual Property Security
Agreement”), duly executed by CMS Gilbreth Packaging Systems, Inc., together
with evidence that all action that the Administrative Agent may reasonably deem
necessary in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;


 
 
-58-

--------------------------------------------------------------------------------

 
 
 
(vi)                  such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(vii)                  such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed and is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(viii)                  a favorable opinion of Ian R. Scheinmann, Esq., Vice
President, Legal Affairs of Holdings, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit J-1 and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
 
(ix)                  a favorable opinion of Hughes Hubbard & Reed LLP special
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit J-2 and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
 
(x)       a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(xi)                  a certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 4.02(a) and
(b) have been satisfied;
 
(xii)                  certificates attesting to the Solvency of each Loan Party
before and after giving effect to the Transaction, from its chief financial
officer;
 
(xiii)                  evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect, together with
the certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral; and
 
(xiv)                  such other assurances, certificates, documents, consents
or opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender
or any Lender reasonably may require.
 
(b)           Fees.  (i) All fees required to be paid to the Administrative
Agent and the Lead Arrangers on or before the Amendment and Restatement
Effective Date shall have been paid and (ii) all fees required to be paid to the
Lenders on or before the Amendment and Restatement Effective Date shall have
been paid.


 
 
-59-

--------------------------------------------------------------------------------

 
 
(c)           Counsel’s Fees.  Unless waived by the Administrative Agent, the
Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Amendment and
Restatement Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
 
(d)           Assignment from Existing Lenders.  The Administrative Agent shall
have received an assignment agreement in form and substance acceptable to it
from the revolving lenders under the Existing Credit Agreement who are not a
party hereto, if any.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment and Restatement
Effective Date specifying its objection thereto.
 
4.02               Conditions to all Credit Extensions.
 
The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans of one Type to another
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
 
(a)           Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects (except to the extent already qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except to
the extent already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
 
(b)           No Default.  No Default shall exist, or would result from such
proposed Credit Extension or from the application of proceeds thereof, and to
the extent that a Revolving Credit Loan is requested, the Borrower shall be in
compliance with the financial covenants set forth in Sections 7.11(b) and (c) on
a Pro Forma Basis after giving effect to such Revolving Credit Loan.
 
(c)           Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans of one Type to another Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:


 
 
-60-

--------------------------------------------------------------------------------

 
 
5.01               Existence, Qualification and Power.
 
Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents or
Material Contracts to which it is a party and consummate the Transaction, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02               Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or result in the
creation of any Lien under (i) any Contractual Obligation to which such Person
is a party or binding upon such Person or the properties of such Person or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in each case referred to in
the foregoing clauses (b) and (c), to the extent that such conflict, breach,
contravention or violation could not reasonably be expected to have a Material
Adverse Effect.
 
5.03               Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or Material Contract, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings and recordings necessary to perfect
Liens created under the Collateral Documents, (ii) with respect  to clause
(d) above, any approvals, authorizations or filings that may be required under
the Securities Laws and (iii) such authorizations, approvals, actions, notices
and filings that have been duly obtained, taken, given or made and are in full
force and effect.  All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.
 
 
5.04               Binding Effect.
 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by equitable principles regardless of whether
considered in a proceeding in equity or at law.


 
 
-61-

--------------------------------------------------------------------------------

 


 
5.05               Financial Statements; No Material Adverse Effect; No Internal
Control Event.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheet of Holdings and its
Subsidiaries as at October 2, 2010, and the related consolidated statements of
income or operations, and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Holdings and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
 
(c)           Since the date of the Audited Financial Statements, except as
disclosed in Holdings’ public filings with the SEC made prior to the Amendment
and Restatement Effective Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(d)           To the best knowledge of Holdings and the Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of Holdings and its Subsidiaries on
a consolidated basis.
 
(e)           The consolidated forecasted balance sheets, statements of income
and cash flows of Holdings and its Subsidiaries delivered by or on behalf of the
Borrower to the Administrative Agent or the Lenders during the period prior to
the Amendment and Restatement Effective Date in connection with the syndication
of the Term B Facility and the Revolving Credit Facility were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
forecasts.
 
5.06               Litigation.
 
There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of Holdings or the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower, Holdings or any
of its other Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document, any
Related Document or the consummation of the Transaction, or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.07           No Default.
 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation in any manner that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08               Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


 
 
-62-

--------------------------------------------------------------------------------

 


 
(b)           Schedule 5.08(b) sets forth a complete and accurate list as of the
Amendment and Restatement Effective Date of all Liens (except Liens securing the
Obligations) on the property or assets of each Loan Party and each of its
Subsidiaries, showing as of the Amendment and Restatement Effective Date the
property or assets of such Loan Party or such Subsidiary subject thereto.  The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b), and as otherwise permitted by
Section 7.01.
 
(c)           Schedule 5.08(c) sets forth a complete and accurate list as of the
Amendment and Restatement Effective Date of all real property owned by each Loan
Party and each of its Subsidiaries, showing as of the Amendment and Restatement
Effective Date the street address, county or other relevant jurisdiction, state,
record owner and fair market value thereof (as reasonably determined by the
Borrower).  Each Loan Party and each of its Subsidiaries has good, marketable
and insurable fee simple title to the real property owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents.
 
(d)           Schedules 5.08(d)(i) and (ii) set forth as of the Amendment and
Restatement Effective Date a complete and accurate list of all leases of real
property under which any Loan Party or any Subsidiary of a Loan Party is the
lessee or the lessor, respectively, showing as of the Amendment and Restatement
Effective Date the street address, county or other relevant jurisdiction, state,
lessor, lessee and annual rental cost thereof.  Each such lease is the legal,
valid and binding obligation of such Loan Party or Subsidiary party thereto,
enforceable against such Loan Party or Subsidiary in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and by
equitable principles regardless of whether considered in a proceeding in equity
or at law.
 
(e)           Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Amendment and Restatement Effective Date (other than Investments in
Subsidiaries), showing as of the Amendment and Restatement Effective Date the
amount, obligor or issuer and maturity, if any, thereof.
 
5.09               Environmental Compliance.
 
(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(b)           Except as otherwise set forth in Schedule 5.09 and except for any
of the following occurrences that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (i) none of the
properties currently or, to the best knowledge of Holdings and the Borrower,
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or formally proposed for listing on the NPL or any analogous foreign,
state or local list; (ii) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or, to the best of the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries, in each case
except in compliance with all applicable Environmental Laws; (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries, in each case except in
compliance with all applicable Environmental Laws, and (iv) there has been no
Release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries that
could reasonably be expected to result in liability of any Loan Party or any of
its Subsidiaries under Environmental Laws.
 
(c)           Except as otherwise set forth on Schedule 5.09 and except with
respect to any actual or threatened Release of Hazardous Materials that could
not, individually or in the aggregate, reasonable be expected to have a Material
Adverse Effect, neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or, to the knowledge of
Holdings and the Borrower, formerly owned or operated by any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in liability to any Loan Party or any of its Subsidiaries.


 
 
-63-

--------------------------------------------------------------------------------

 


 
5.10               Insurance.
 
(a)           The properties of the Borrower, Holdings and its other
Subsidiaries are insured with financially sound and reputable insurance
companies having an A.M. Best Financial Strength Rating of at least A  which are
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.
 
(b)           With respect to any portion of any Mortgaged Property which is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), the Borrower or the
applicable Loan Party (x) maintains, or causes to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (y) has delivered to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
 
5.11               Taxes.
 
The Borrower, Holdings and its other Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP.  To the best knowledge
of Holdings and the Borrower, there is no proposed tax assessment against the
Borrower, Holdings or any other Subsidiary that would, if made, have a Material
Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement.  The Borrower, Holdings and its other Subsidiaries
had, as of January 2, 2010, net operating loss carry forwards for U.S. Federal
income tax purposes equal in the aggregate to at least $225,000,000.
 
5.12               ERISA Compliance.
 
(a)           Compliance Generally. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS (or is a
prototype plan that is the subject of a favorable opinion letter from the IRS)
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Borrower,
Holdings and each ERISA Affiliate have made all required contributions to each
Pension Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.  Each Foreign Plan is in compliance in all material
respects with the applicable requirements of Law.  No Loan Party nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan.
 
(b)           Pending Claims. There are no pending or, to the best knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
 


 
 
-64-

--------------------------------------------------------------------------------

 


 
(c)           No ERISA or Unfunded Pension Liability. (i) No ERISA Event has
occurred or is reasonably expected to occur that could reasonably be expected to
have a Material Adverse Effect; (ii) as of the Amendment and Restatement
Effective Date, no Pension Plan has any Unfunded Pension Liability that could
reasonably be expected to result in a liability in an amount in excess of
$75,000,000; and (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (A) under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (B) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability),
or (C) as a result of a transaction that could be subject to Section 4069 or
4212(c) of ERISA, which liability described in the foregoing clauses (A) through
(C), individually or in the aggregate, could reasonably be expected to exceed
$50,000,000.
 
5.13                Subsidiaries; Equity Interests; Loan Parties.
 
As of the Amendment and Restatement Effective Date, no Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned directly or
indirectly by a Loan Party in the amounts specified in Part (a) of Schedule 5.13
free and clear of all Liens except those created under the Collateral
Documents.  As of the Amendment and Restatement Effective Date, no Loan Party
has any equity investments in any other corporation or entity other than such
Subsidiaries and those specifically disclosed in Part (b) of Schedule 5.13.  All
of the outstanding Equity Interests in the Borrower have been validly issued,
are fully paid and non-assessable and are owned by Holdings free and clear of
all Liens except those created under the Collateral Documents.  Set forth in
Part (c) of Schedule 5.13 is a complete and accurate list of Holdings and all
Loan Parties, showing as of the Amendment and Restatement Effective Date, the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a) is a true and correct copy of each
such document, each of which is valid and in full force and effect as of the
Amendment and Restatement Effective Date.
 
5.14                Margin Regulations; Investment Company Act.
 
(a)           Margin Stock. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           Investment Company Act. None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
 
5.15               Disclosure.
 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, including any confidential information memorandum (in each case as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, each of Holdings and the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
5.16               Compliance with Laws.
 
Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.


 
 
-65-

--------------------------------------------------------------------------------

 
 
5.17               Intellectual Property; Licenses, Etc.
 
Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, and Schedule 5.17 sets forth a complete and accurate list of all such IP
Rights owned or licensed by each Loan Party and each of its Subsidiaries as of
the Amendment and Restatement Effective Date.  To the best knowledge of the
Borrower and Holdings, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any of its Subsidiaries infringes upon any
rights held by any other Person.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower and Holdings,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
5.18               Solvency.
 
Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
 
5.19                Casualty, Etc.
 
Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.20               Labor Matters.
 
Except as described on Schedule 5.20 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Amendment and Restatement Effective Date and to
the best knowledge of any Responsible Officer of the Borrower and Holdings,
neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.
 
5.21               Collateral Documents.
 
The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein.  Except for filings and recordings completed prior
to the Amendment and Restatement Effective Date and as contemplated hereby and
by the Collateral Documents, no filing or other action will be necessary to
perfect or protect such Liens.
 
5.22               Anti-Terrorism Laws.
 
(a)           No Loan Party, none of its Subsidiaries and, to the actual
knowledge of the Responsible Officers of each Loan Party, none of the respective
officers, directors, brokers or agents of such Loan Party or such Subsidiary (i)
has violated or is in violation of Anti-Terrorism Laws or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.
 
(b)           No Loan Party, none of its Subsidiaries and, to the actual
knowledge of the Responsible Officers of each Loan Party, none of the respective
officers, directors, brokers or agents of such Loan Party or such Subsidiary
that is acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.
 


 
 
-66-

--------------------------------------------------------------------------------

 
 
(c)            Except as otherwise authorized by OFAC, no Loan Party, none of
its Subsidiaries and, to the actual knowledge of the Responsible Officers of
each Loan Party, none of the respective officers, directors, brokers or agents
of such Loan Party or such Subsidiary acting or benefiting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:
 
6.01               Financial Statements.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
(a)           Annual Financials. As soon as available, but in any event within
110 days (or such shorter period as requred by the SEC) after the end of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement; and
 
(b)           Quarterly Financials. As soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of Holdings’ fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations and
cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), neither Holdings nor the Borrower shall be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of Holdings and the Borrower to
furnish the information and materials described in Sections 6.01(a) and
(b) above at the times specified therein.


 
 
-67-

--------------------------------------------------------------------------------

 


 
6.02               Certificates; Other Information.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
(a)           [Intentionally Omitted];
 
(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, and in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP;
 
(c)           Annual Budget.  Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), an annual budget of Holdings and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a quarterly basis for the then-current
fiscal year;
 
(d)           SEC Filings.  Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(e)           Other Reports.  Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           Insurance Coverage.  As soon as available, but in any event within
30 days after the end of each fiscal year of the Borrower, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(g)           Investigations.  Promptly, and in any event within ten Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;
 
(h)           Related Document Notices.  Not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any Related Document regarding
or related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding the
Related Documents as the Administrative Agent may reasonably request;
 
(i)           Environmental Notices.  Promptly after the assertion or occurrence
thereof, notice of any action or proceeding against any Loan Party or any of its
Subsidiaries, arising under, or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;


 
 
-68-

--------------------------------------------------------------------------------

 


 
(j)           Schedule Supplements.  As soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an
identification of all owned and leased real property disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such schedules as may be necessary for
such schedules to be accurate and complete and (ii)  a report supplementing
Schedules 5.08(e) and 5.13 and each schedule to the Security Agreement
containing a description of all changes in the information included in such
schedules as may be necessary for such schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent;
 
(k)           Additional Information.  Promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.
 
6.03               Notices.
 
Promptly notify the Administrative Agent and each Lender:


 
 
-69-

--------------------------------------------------------------------------------

 
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws, but only if any of the
matters described in the foregoing clauses (i) through (iii) has resulted or
reasonably could be expected to result in a Material Adverse Effect;
 
(c)           after a Responsible Officer of the Borrower or Holdings knows or
has reason to know of the occurrence of any ERISA Event that could reasonably be
expected to result in liability of one or more Loan Parties or any Subsidiary
thereof in excess of $2,500,000;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
(e)           of the Borrower’s determination at any time of the occurrence or
existence of any Internal Control Event;
 
(f)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(v); and
 
(g)           of any announcement by Moody’s or S&P of any change in a Debt
Rating.
 
Each notice pursuant to Section 6.03 (other than Section 6.03(f) or (g)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04               Payment of Obligations.
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Holdings, the
Borrower or such Subsidiary; and (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, unless the same are being contested in
good faith by appropriate proceedings diligently conducted,  adequate reserves
in accordance with GAAP are being maintained by Holdings, the Borrower or such
Subsidiary and such contest could not reasonably be expected to have a Material
Adverse Effect.
 
6.05               Preservation of Existence, Etc.
 
(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;
 
(b)           take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and


 
 
-70-

--------------------------------------------------------------------------------

 
 
(c)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
6.06               Maintenance of Properties.
 
(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
 
(b)           make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and
 
(c)           use the standard of care typical in the industry in the operation
and maintenance of its facilities.
 
6.07               Maintenance of Insurance.
 
(a)           Maintain with financially sound and reputable insurance companies
having an A.M. Best Financial Strength Rating of at least A which are not
Affiliates of the Borrower, insurance with respect to its properties and
business against interruption, loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for such insurer to endeavor to give not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.  The Loan Parties shall cause the Administrative
Agent to be named on each policy evidencing such insurance as secured party,
mortgagee, loss payee or additional insured, as applicable, in a manner
acceptable to the Administrative Agent.
 
(b)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), (x) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (y) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
 
6.08               Compliance with Laws.
 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
 
6.09               Books and Records.
 
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.
 
6.10               Inspection Rights.
 
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Administrative Agent and Lenders shall conduct no more than one such inspection
per fiscal year at Borrower’s expense; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time and from time to time
during normal business hours and without advance notice.  Holdings and the
Borrower agree that the Administrative Agent and its representatives may conduct
an annual audit of the Collateral at the expense of the Borrower.


 
 
-71-

--------------------------------------------------------------------------------

 


 
6.11               Use of Proceeds.
 
Use the proceeds of the Credit Extensions to consummate the Transactions and for
general corporate purposes not in contravention of any Law or of any Loan
Document.
 
6.12               Covenant to Guarantee Obligations and Give Security.
 
(a)           Upon the formation or acquisition of any new direct or indirect
Subsidiary (other than any CFC and any Subsidiary that is held directly or
indirectly by a CFC) by any Loan Party, then the Borrower shall, at the
Borrower’s expense:
 
(i)       within 30 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a Joinder Agreement, pursuant to which such other Loan Party shall
guaranty the other Loan Parties’ obligations under the Loan Documents and pledge
a security interest in and to all of its assets in support of such guaranty in
accordance with the terms and conditions of the Security Agreement,
 
(ii)       within 15 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,
 
(iii)                  within 30 days after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to duly execute and deliver to the Administrative Agent
deeds of trust, trust deeds, deeds to secure debt, mortgages (other than
leasehold mortgages and leasehold deeds of trust), Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all Pledged Equity in and of
such Subsidiary, and other instruments of the type specified in Section
4.01(a)(iii)), securing payment of all the Obligations of such Subsidiary or
such parent, as the case may be, under the Loan Documents and constituting Liens
on all such real and personal properties, and with respect to each Mortgaged
Property encumbered by a Mortgage pursuant to this Section 6.12(a)(iii), deliver
the items set forth in Sections 4.01(a)(iv) and 6.21 hereof,
 
(iv)                  within 30 days after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to take whatever action (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) as may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages
(other than leasehold mortgages and leasehold deeds of trust), Security
Agreement Supplements, IP Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms,
 
(v)       within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent (certain of which
opinions, in the Administrative Agent’s discretion, may be given by in-house
counsel) as to the matters contained in clauses (i), (iii) and (iv) above, and
as to such other matters as the Administrative Agent may reasonably request, and


 
 
-72-

--------------------------------------------------------------------------------

 
 
(vi)                  as promptly as practicable after such formation or
acquisition, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property or series of related real properties with a fair market value (as
reasonably determined by the Borrower) of $3,000,000 or more that is owned or
held by the entity that is the subject of such formation or acquisition title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance reasonably satisfactory to
the Administrative Agent, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.
 
(b)           Upon the acquisition of any property (other than any CFC and any
Subsidiary that is held directly or indirectly by a CFC) by any Loan Party, if
such property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower’s expense:
 
(i)       within 15 days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail satisfactory to the
Administrative Agent,
 
(ii)       within 30 days after such acquisition, cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages (other than leasehold mortgages and
leasehold deeds of trust), Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Loan Party under the Loan
Documents and constituting Liens on all such properties, and with respect to
each Mortgaged Property encumbered by a Mortgage pursuant to this Section
6.12(b)(ii), deliver the items set forth in Sections 4.01(a)(iv) and 6.21 hereof
 
(iii)                  within 30 days after such acquisition, cause the
applicable Loan Party to take whatever action (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) as may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,
 
(iv)                  within 60 days after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent (certain of which
opinions, in the Administrative Agent’s discretion, may be given by in-house
counsel) as to the matters contained in clauses (ii) and (iii) above and as to
such other matters as the Administrative Agent may reasonably request, and
 
(v)       as promptly as practicable after any acquisition of any real property
or series of related real properties with a fair market value (as reasonably
determined by the Borrower) of $3,000,000 or more, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to such real property title reports, surveys and engineering, soils
and other reports, and environmental assessment reports, each in scope, form and
substance reasonably satisfactory to the Administrative Agent, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.
 
(c)           Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, the Borrower shall, at the
Borrower’s expense:
 
(i)       within 10 days after such request, furnish to the Administrative Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent,
 
 
-73-

--------------------------------------------------------------------------------

 
(ii)       within 15 days after such request, duly execute and deliver, and
cause each Domestic Subsidiary (other than any Subsidiary that is held directly
or indirectly by a CFC) of the Borrower (if it has not already done so) to duly
execute and deliver, to the Administrative Agent deeds of trust, trust deeds,
deeds to secure debt, mortgages (other than leasehold mortgages and leasehold
deeds of trust), Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Equity and Pledged Debt in and of such
Subsidiary, and other instruments of the type specified in Section
4.01(a)(iii)), securing payment of all the Obligations of such Subsidiary under
the Loan Documents and constituting Liens on all such properties,
 
(iii)                  within 30 days after such request, take, and cause each
Domestic Subsidiary (other than any Subsidiary that is held directly or
indirectly by a CFC) of the Borrower to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) as may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages (other than leasehold mortgages and leasehold deeds of
trust), Security Agreement Supplements, IP Security Agreement Supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,
 
(iv)                  within 60 days after such request, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent (certain of which
opinions, in the discretion of the Administrative Agent, may be given by
in-house counsel) as to the matters contained in clauses (ii) and (iii) above,
and as to such other matters as the Administrative Agent may reasonably request,
and
 
(v)       as promptly as practicable after such request, deliver to the
Administrative Agent with respect to each parcel of real property owned or held
by the Borrower and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance reasonably satisfactory to the Administrative Agent.
 
(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages (other than leasehold mortgages and leasehold deeds of trust),
Security Agreement Supplements, IP Security Agreement Supplements and other
security and pledge agreements.
 
Notwithstanding anything in this Section 6.12 to the contrary, no Loan Party
shall be required to deliver a mortgage on any real property or series of
related real properties with a fair market value (as reasonably determined by
the Borrower) of less than $3,000,000.
 
6.13               Compliance with Environmental Laws.
 
Comply, and use commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither
Holdings nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 


 
 
-74-

--------------------------------------------------------------------------------

 


 
6.14               Preparation of Environmental Reports.
 
At the request of the Required Lenders from time to time upon the occurrence of
any Release of Hazardous Materials or other event governed by Environmental Law
that could reasonably be expected to materially impair the interests of the
Secured Parties in any property of the Loan Parties, provide to the Lenders
within 90 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of such properties, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.
 
6.15               Further Assurances.
 
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Domestic Subsidiaries’ properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Domestic Subsidiaries to do so, and (c) if an Event
of Default has occurred and is continuing, deliver to the Administrative Agent
such surveys, appraisals, environmental assessments, title insurance updates or
policies and other related documents with respect to each parcel of real estate
subject to a Mortgage.
 
6.16               Compliance with Terms of Leaseholds.
 
Make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Borrower or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
 
6.17               Interest Rate Hedging.
 
Within ninety (90) days after the Amendment and Restatement Effective Date,
cause at least 50% of the aggregate outstanding Indebtedness for borrowed money
of the Borrower to be subject to fixed rates of interest and/or interest rate
Swap Contracts with any Lender or other Persons acceptable to the Administrative
Agent.  To the extent that this covenant is satisfied by entering into Swap
Contracts, the Borrower will promptly deliver evidence of the execution and
delivery of such agreements to the Administrative Agent.
 


 
 
-75-

--------------------------------------------------------------------------------

 
 
6.18               Material Contracts.
 
Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
6.19               Designation as Senior Debt.
 
Designate all Obligations as “Designated Senior Debt” under, and as defined in,
the Cadmus Subordinated Notes Documents, the Subordinated Notes Documents and
all supplemental indentures thereto.
 
6.20               Cash Collateral Accounts.
 
Maintain, and cause each of the other Loan Parties to maintain, all Cash
Collateral Accounts with Bank of America or another commercial bank located in
the United States, which has accepted the assignment of such accounts to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
terms of the Security Agreement.
 
6.21               Post-Closing Actions related to Real Estate Collateral.
 
(a)           Within ninety (90) days after the Amendment and Restatement
Effective Date or such longer period as agreed to by the Administrative Agent in
its reasonable discretion, deliver to the Administrative Agent the following
items:
 
(i)       amended and restated, or amendments to existing, deeds of trust, trust
deeds, deeds to secure debt and mortgages (other than leasehold mortgages and
leasehold deeds of trust), in substantially the form of Exhibit H (with such
changes as may be satisfactory to the Administrative Agent and its counsel to
account for local law matters) and covering the properties identified to be
mortgaged on Schedule 5.08(c) (together with the assignments of leases and rents
contained therein and each other mortgage delivered pursuant to Section 6.12, in
each case as amended, the “Mortgages”), duly executed by the appropriate Loan
Party;
 
(ii)       evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien (subject only
to Liens set forth on Schedule 5.08(b) and Liens otherwise permitted by Section
7.01) on the property described therein in favor of the Administrative Agent for
the benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid (or that arrangements for
the payment thereof satisfactory to the Administrative Agent have been made);
 
(iii)                  with respect to each Mortgage, a title search dated
contemporaneous with the delivery of such Mortgage conducted by a title
insurance company which reflects that such Mortgaged Property is free and clear
of all defects and encumbrances other than Liens set forth on Schedule 5.08(b)
and Liens otherwise permitted by Section 7.01;
 
(iv)                  evidence of the insurance required by the terms of the
Mortgages and Section 6.07 hereof; and
 


 
 
-76-

--------------------------------------------------------------------------------

 


 
(v)       evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens
(subject only to Liens set forth on Schedule 5.08(b) and Liens otherwise
permitted by Section 7.01) on the property described in the Mortgages has been
taken.
 
(b)           Within thirty (30) days after the recording of each Mortgage
delivered pursuant to Section 6.12 or  Section 6.21(a) or such longer period as
agreed to by the Administrative Agent in its reasonable discretion, a
confirmatory lien search conducted by a title insurance company which reflects
that such Mortgage was duly recorded and that such Mortgaged Property was free
and clear of all defects and encumbrances other than Liens set forth on Schedule
5.08(b) and Liens otherwise permitted by Section 7.01 as of the date of such
recording.
 
(c)           If any Event of Default shall have occurred and be continuing,
promptly following written request by the Administrative Agent, deliver to the
Administrative Agent the following items with respect to each Mortgage delivered
pursuant to Section 6.12 or 6.21(a) hereof or the applicable Mortgaged Property:
 
(i)       if requested by the Administrative Agent, fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies (the
“Mortgage Policies”) in form and substance, with endorsements (other than
zoning, creditors rights and environmental) and in amounts reasonably acceptable
to the Administrative Agent (but in any event not greater than the fair market
value of the applicable Mortgaged Property, as reasonably determined by the
Borrower), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and Liens otherwise
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents and for
mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may deem necessary or desirable;
 
(ii)       if requested by the Administrative Agent, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent or that do not materially adversely
affect the value of the applicable Mortgaged Property;
 
(iii)                  if requested by the Administrative Agent, Phase I
environmental site assessments as to the properties described in the Mortgages,
in form and substance and from professional firms reasonably acceptable to the
Administrative Agent; and
 
(iv)                  if requested by the Administrative Agent, an appraisal of
each of the properties described in the Mortgages complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings and the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:


 
 
-77-

--------------------------------------------------------------------------------

 


 
7.01               Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Borrower, Holdings or any of its other
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following (including any financing statements filed in connection
with any of the following):
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the Amendment and Restatement Effective Date and
listed on Schedule 7.01  and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(d), as
applicable, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(d) or Section 7.15(d);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or Investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary, and the applicable Indebtedness secured by such Lien is permitted
under Section 7.02(g);


 
 
-78-

--------------------------------------------------------------------------------

 
 
(k)           other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $25,000,000, provided that no such Lien shall
extend to or cover Collateral with a book or fair market value (whichever is
higher) of over $75,000,000 in the aggregate;
 
(l)           the replacement, extension or renewal of any Lien permitted by
clauses (i) through (k) above upon or in the same property theretofore subject
thereto; and
 
(m)           Liens securing Indebtedness evidenced by the Second Lien Notes
outstanding on the Amendment and Restatement Effective Date or Indebtedness
incurred pursuant to Section 7.02(n), so long as such Liens are subject and
subordinate to the Liens upon the Collateral under the Loan Documents in
accordance with the terms and conditions of the Intercreditor Agreement.
 
7.02               Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract; provided that (A) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view,” and (B) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
 
(b)           unsecured Indebtedness of a Subsidiary of the Borrower owed to the
Borrower or a wholly-owned Subsidiary of the Borrower, which Indebtedness shall
(i) in the case of Indebtedness owed to a Loan Party, constitute “Pledged Debt”
under the Security Agreement, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03;
 
(c)           Indebtedness under the Loan Documents;
 
(d)           Indebtedness (excluding Indebtedness permitted to be incurred
under Section 7.02(k)) outstanding on the Amendment and Restatement Effective
Date and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions of such Indebtedness or of Indebtedness permitted under Section
7.02(g); provided that (i) no Default shall have occurred and be continuing or
would result from any such refinancing, refunding, renewal or extension on a Pro
Forma Basis, (ii) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and any accrued and unpaid
interest thereon, (iii) the direct or any contingent obligor with respect
thereto is not changed as a result of or in connection with such refinancing,
refunding, renewal or extension, and (iv) the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
 
(e)           Guarantees of Holdings, the Borrower, or any Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any of its
Subsidiaries;
 
(f)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations, Synthetic Debt and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $25,000,000;
 


 
 
-79-

--------------------------------------------------------------------------------

 


 
(g)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the Closing Date in accordance with the terms of Section 7.03(h),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (other than Indebtedness incurred in contemplation of such Person’s
becoming a Subsidiary of the Borrower);
 
(h)           (i) Indebtedness of any Subsidiary that is not a Loan Party owing
to any other Subsidiary that is not a Loan Party and (ii) other Indebtedness of
Subsidiaries which are not Loan Parties in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding;
 
(i)           other Indebtedness in any aggregate amount of up to $25,000,000
which may be secured by Liens permitted under Section 7.01(k);
 
(j)           other unsecured Indebtedness provided that (A) no Default exists
immediately prior to, or would result from, on a Pro Forma Basis, the incurrence
of such Indebtedness, (B) no portion of such Indebtedness is scheduled to be
paid (either at maturity or as amortization) prior to the Maturity Date of any
Loan hereunder, (C) such Indebtedness is not Indebtedness of Holdings to the
Borrower or any of its Subsidiaries, (D) the material terms and conditions of
such Indebtedness are not more restrictive than the terms and conditions of this
Agreement, (E) immediately after giving effect to such incurrence, Holdings and
its Subsidiaries shall have a Consolidated Leverage Ratio that is 0.25 less than
the level set forth in Section 7.11(b) (i.e., if the level set forth is 6.00 to
1.00 the required level under this clause (j) shall be 5.75 to 1.00) on a Pro
Forma Basis, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) and (F) if such Indebtedness is subordinated
Indebtedness, such Indebtedness is subject to terms of subordination
substantially the same as the subordination terms contained in the Subordinated
Notes Documents or is otherwise subordinated in right of payment to the
Obligations pursuant to terms of subordination in form and substance acceptable
to the Administrative Agent;
 
(k)           Indebtedness evidenced by the Subordinated Notes, the Cadmus
Subordinated Notes, the Senior Notes and the Second Lien Notes in each case
outstanding on the Amendment and Restatement Effective Date;
 
(l)           Indebtedness issued as consideration for all or any portion of the
purchase price of any Acquisition permitted under Section 7.03(h), provided that
(A) no Default exists immediately prior to, or would result from, on a Pro Forma
Basis, the incurrence of such Indebtedness, (B) such Indebtedness is not
Indebtedness of a Loan Party to any other Loan Party and (C) the aggregate
amount of such Indebtedness shall not exceed $20,000,000;
 
(m)           [Intentionally Omitted]; and
 
(n)           Indebtedness issued or incurred from time to time in respect of
the Second Lien Notes after the Amendment and Restatement Effective Date or
other Indebtedness secured by Liens on the Collateral that are junior to the
Liens securing the Obligations (including, without limitation, Permitted
Additional Pari Passu Obligations (as defined in the Second Lien Notes
Indenture)); provided, that (x) immediately after giving effect to such
incurrence, Holdings and its Subsidiaries shall have a Consolidated Secured Debt
Ratio not greater than 3.75 to 1.0, (y) no Default exists immediately prior to,
or would result from, on a Pro Forma Basis, the incurrence of such Indebtedness
and (z) such Indebtedness is in compliance with the terms and conditions of the
Intercreditor Agreement.
 
7.03               Investments.
 
Make or hold any Investments, except:


 
 
-80-

--------------------------------------------------------------------------------

 


 
(a)           Investments held by Holdings and its Subsidiaries in the form of
Cash Equivalents;
 
(b)           advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           (i) Investments by Holdings and its Subsidiaries in their
respective Subsidiaries outstanding on the Amendment and Restatement Effective
Date, (ii) additional Investments by Holdings and its Subsidiaries in Loan
Parties (other than Holdings), (iii) additional Investments by Subsidiaries of
the Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) so long as no Default has occurred and is continuing or would
result from such Investment, additional Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties in an aggregate amount
invested from the Amendment and Restatement Effective Date not to exceed
$25,000,000; provided that each such Investment that consists of intercompany
Indebtedness owing to a Loan Party shall be evidenced by an intercompany note
which shall be delivered to, and in form reasonably acceptable to, the
Administrative Agent and shall constitute “Pledged Debt” pursuant to the terms
of the Security Agreement;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02;
 
(f)           Investments existing on the Amendment and Restatement Effective
Date (other than those referred to in Section 7.03(c)(i)) and set forth on
Schedule 5.08(e);
 
(g)           Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a);
 
(h)           any Acquisition; provided that each of the following conditions
shall be satisfied:
 
(i)                any Subsidiary created or acquired in connection with such
Acquisition shall comply with the requirements of Section 6.12;
 
(ii)                the lines of business of the Person to be (or the property
of which is to be) so Acquired shall be substantially similar or related to one
or more of the principal businesses of the Borrower and its Subsidiaries in the
ordinary course;
 
(iii)                (A) immediately before and immediately after giving effect
to any such Acquisition, no Default shall have occurred and be continuing and
(B) immediately after giving effect to such Acquisition, Holdings and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 7.11 on a Pro Forma Basis, such compliance to be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b); and
 
(iv)                the Borrower shall have delivered to the Administrative
Agent and each Lender, at least two Business Days prior to the date on which any
such Acquisition is to be consummated, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (h) have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition; and
 
(i)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed (i) so
long as the Consolidated Leverage Ratio determined on the basis of the financial
statements most recently delivered in accordance with Section 6.01 is greater
than to 3.50 to 1.0, $25,000,000 and (ii) so long as such Consolidated Leverage
Ratio is less than or equal


 
 
-81-

--------------------------------------------------------------------------------

 


 to 3.50 to 1.0, $50,000,000 (it being understood that in each case fluctuations
in the Consolidated Leverage Ratio after the incurrence of any Investment shall
not retroactively create a Default); provided that, with respect to each
Investment made pursuant to this Section 7.03(i):
 
(i)                such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
 
(ii)                such Investment shall be in property that is part of, or in
lines of business that are, substantially similar or related to one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course; and
 
(iii)                (A) immediately before and immediately after giving effect
to any such Investment, no Default shall have occurred and be continuing and
(B) immediately after giving effect to such Investment, Holdings and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 7.11 on a Pro Forma Basis, such compliance to be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b).
 
7.04               Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom on a Pro Forma Basis:
 
(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;
 
(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party (other than Holdings);
 
(c)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to any other Subsidiary;
 
(d)           in connection with any Acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
the Borrower and (ii) in the case of any such merger to which any Loan Party is
a party, such Loan Party is the surviving Person;
 
(e)           so long as no Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving corporation and (ii) in the
case of any such merger to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving corporation; and
 
(f)           any Non-Operating Subsidiary may be dissolved or liquidated so
long as such dissolution or liquidation would not reasonably be expected to
result in a Material Adverse Effect.


 
 
-82-

--------------------------------------------------------------------------------

 


 
7.05               Dispositions.
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the net proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions, provided that the book value of all
property so Disposed of shall not exceed $10,000,000 in the aggregate from and
after the Amendment and Restatement Effective Date;
 
(g)           non-exclusive licenses of IP Rights in the ordinary course of
business and substantially consistent with past practice for terms not exceeding
ten years; and
 
(h)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition on a
Pro Forma Basis, and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (h) in any fiscal year shall not exceed $35,000,000;
 
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(h) shall be for fair market value (as reasonably determined by the
Borrower or the applicable Subsidiary).
 
7.06               Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)           each Subsidiary may make Restricted Payments to (i) the Borrower,
(ii) any Subsidiaries of the Borrower that are Guarantors and (iii) so long as
no Default has occurred and is continuing, any other Person that owns a direct
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
 
(b)           Holdings and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           Holdings and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
 
(d)           Holdings may (i) declare or pay cash dividends to its stockholders
and/or (ii) purchase, redeem or otherwise acquire for cash Equity Interests
issued by it, so long as (A) immediately prior to and/or after giving effect
thereto on a Pro Forma Basis, no Default exists or would be caused thereby, and
(B) the Consolidated Leverage Ratio calculated on a Pro Forma Basis, as
determined on the basis of the financial
 


 
 
-83-

--------------------------------------------------------------------------------

 


 information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b), as applicable, is less than 4.75 to 1.0;
provided, however, that if the Consolidated Leverage Ratio is greater than 3.0
to 1.0 (and less than 4.75 to 1.0) immediately prior thereto and after giving
effect thereto on a Pro Forma Basis, the aggregate amount of all such dividends,
purchases, redemptions and/or acquisitions shall not exceed $50,000,000 (the
“Maximum Dividend Amount”); provided, further, that if the Consolidated Leverage
Ratio is greater than 3.50 to 1.0 and the Borrower applies Excess Cash Flow to
(1) the purchase of Subordinated Notes or Cadmus Subordinated Notes, (2) the
payment of fees arising from an offer to purchase the Subordinated Notes or the
Cadmus Subordinated Notes or (3) the prepayment of Indebtedness permitted under
Section 7.02(g), in each such case in accordance with Section 7.15(d) or (f),
the Maximum Dividend Amount shall be reduced by the amount of such repurchase,
fees paid or prepayment, as the case may be, during the fiscal year during which
such repurchase is effected, fees are actually paid or prepayment is actually
made, as the case may be; and
 
(e)           the Borrower may declare and pay cash dividends to Holdings (i) in
the amounts of and at the times necessary to permit Holdings to make payments
permitted pursuant to Section 7.06(d) above and (ii) so long as no Default
exists or would be caused thereby, in an aggregate amount not to exceed
$10,000,000 in any fiscal year to permit Holdings to pay (A) reasonable and
customary corporate and operating expenses (including reasonable out-of-pocket
expenses for legal, administrative and accounting services provided by third
parties, and compensation, benefits and other amounts payable to officers and
employees in connection with their employment in the ordinary course of business
and to board of director observers), (B) franchise fees or similar taxes and
fees required to maintain its corporate existence, and (C) its proportionate
share of the tax liability of the affiliated group of corporations that file
consolidated Federal income tax returns determined as if the Borrower and its
Subsidiaries had filed a separate consolidated federal income tax return (or
that file state and local income tax returns on a consolidated basis), in each
case under clauses (i) and (ii) above, only to the extent such payments are
actually made by Holdings.
 
7.07                Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Amendment and
Restatement Effective Date or any business substantially related or incidental
thereto.
 
7.08                Transactions with Affiliates.
 
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.
 
7.09           Burdensome Agreements.
 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (A) on the Amendment and Restatement
Effective Date and set forth on Schedule 7.09 (including the Subordinated Notes
Documents, the Cadmus Subordinated Notes Documents, the Senior Notes Indenture
and the Second Lien Notes Documents) or (B) at the time any Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person, except for any agreement in effect on the Amendment
and Restatement Effective Date and set forth on Schedule 7.09 (including the
Subordinated Notes Documents, the Cadmus Subordinated Notes Documents, the
Senior Notes Indenture and the Second Lien Notes Documents); provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under (x) Section
7.02(f) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness or (y) Sections 7.02(d), (i),
(j), (k) and (n) so long as such negative pledge does not limit the ability of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person to secure the Obligations.


 
 
-84-

--------------------------------------------------------------------------------

 
 
7.10               Use of Proceeds.
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
7.11               Financial Covenants.
 
(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of Holdings ending
during the period set forth below to be less than the ratio set forth below
opposite such period:
 
Four Fiscal Quarters Ending
Minimum
Consolidated Interest
Coverage Ratio
Q4 2010 - Q4 2011
1.50 to 1.00
Q1 2012 -  Q4 2012
1.60 to 1.00
Q1 2013 and thereafter
1.75 to 1.00



(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time during any period set forth below to be greater than the ratio
set forth below opposite such period:
 
Period
Maximum
Consolidate
Leverage Ratio
Q4 2010 - Q1 2012
6.50 to 1.00
Q2 2012 - Q3 2012
6.25 to 1.00
Q4 2012 - Q2 2013
6.00 to 1.00
Q3 2013 - Q2 2014
5.75 to 1.00
Q3 2014 and thereafter
5.50 to 1.00



(c)           Consolidated First Lien Leverage Ratio.  Permit the Consolidated
First Lien Leverage Ratio at any time during any period set forth below to be
greater than the ratio set forth below opposite such period:
 
Period
Maximum
Consolidated
Leverage Ratio
Q4 2010 - Q2 2012
2.50 to 1.00
Q3 2012 and thereafter
2.25 to 1.00



 
7.12               Capital Expenditures.
 
Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding (a) for
the fiscal year ending January 1, 2011, $45,000,000 in the aggregate for the
Borrower and its Subsidiaries during such fiscal year, (b) for the fiscal year
ending December 31, 2011, $38,000,000 in the aggregate for the Borrower and its
Subsidiaries during such fiscal year, (c) for the fiscal year ending December
29, 2012, $40,000,000 in the aggregate for the Borrower and its Subsidiaries
during such fiscal year, and (d) for each of the fiscal years ending December
28, 2013 and thereafter, $45,000,000 in the aggregate for the Borrower and its
Subsidiaries during any such fiscal year (together with any such amounts carried
over pursuant
 
 
 
 
-85-

--------------------------------------------------------------------------------

 
 
to clause (i) below, the “Maximum Cap Ex Amounts”); provided, however, that
(i) so long as (A) no Default has occurred and is continuing or would result
from such expenditure and (B) the Consolidated Leverage Ratio set forth in the
Compliance Certificate delivered concurrently with the financial statements most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) is less than 4.75 to 1.0, any portion of the fixed amount set
forth above, if not expended in the fiscal year for which it is permitted, may
be carried over for expenditure in the next following fiscal year and (ii) if
any such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year after the fixed amount set forth above has been expended;
and provided, further, that any reinvestment in operating assets, in accordance
with Section 2.05(b)(iii), of any Net Cash Proceeds arising from Dispositions
permitted under Section 7.05 shall not constitute Capital Expenditures for
purposes of this Section 7.12 (and, accordingly, such reinvestments shall not
reduce the amount of the unutilized Maximum Cap Ex Amounts or otherwise be
subject to the limitations on Capital Expenditures set forth in this Section).
 
7.13               Amendments of Organization Documents.
 
Amend any of its Organization Documents in any material respect adverse to the
Administrative Agent or the Lenders.
 
7.14               Accounting Changes.
 
Make any change in (a) accounting policies or reporting practices, except as
required by GAAP or applicable Laws, or (b) its fiscal year, except in the case
of this clause (b) to a fiscal year ending December 31 or otherwise upon 30 days
prior written notice to the Administrative Agent.
 
7.15               Prepayments, Etc. of Indebtedness.
 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except:
 
(a)           the prepayment of the Credit Extensions in accordance with the
terms of this Agreement;
 
(b)           regularly scheduled or required repayments, purchases or
redemptions of Indebtedness set forth in Schedule 7.02 (except any such
repayment, purchase or redemption subject to Section 7.15(d) below) and
refinancings and refundings of such Indebtedness in compliance with Section
7.02(d);
 
(c)           [Reserved];
 
(d)           the prepayment, purchase, redemption or defeasance of the
Subordinated Notes, the Cadmus Subordinated Notes, the Second Lien Notes, other
Indebtedness permitted to be incurred pursuant to Section 7.02(n), or the Senior
Notes so long as (A) immediately before and after giving effect to any such
prepayment, purchase, redemption or defeasance, (x) no Default shall have
occurred and be continuing and (y) Holdings and its Subsidiaries shall be in
compliance with all of the covenants set forth in Section 7.11 on a Pro Forma
Basis, as determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b), as applicable, (B) no Term Loans shall be applied to such
prepayment, purchase, redemption or defeasance, (C) the Consolidated Leverage
Ratio calculated on a Pro Forma Basis, as determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b), as applicable, is less than 4.75
to 1.0, (D) if the Consolidated Leverage Ratio determined in accordance with the
foregoing clause (C) is greater than 3.50 to 1.0, such prepayment, purchase,
redemption or defeasance shall not reduce the calculation of Excess Cash Flow
pursuant to clause (viii) of the definition thereof, and (E) to the extent
funded by the issuance of Indebtedness, such Indebtedness (1) shall be
subordinate in all respects to the Obligations on terms substantially the same
as the Subordinated Notes or the Cadmus Subordinated Notes, as the case may be,
or shall be unsecured Indebtedness or in the case of any such Indebtedness that
prepays, purchases, redeems or defeases the Second Lien Notes or other
Indebtedness permitted to be incurred pursuant to Section 7.02(n) shall be
secured on the same terms as the Second Lien Notes or such other Indebtedness
(as the case may be), (2) shall not increase the principal amount then owed
under the Subordinated Notes, the Cadmus Subordinated Notes, the Second Lien
Notes, the other Indebtedness permitted to be incurred pursuant to Section
7.02(n) or the Senior Notes, as applicable (except by an amount equal to a
reasonable premium paid, accrued but unpaid interest and reasonable fees and
expenses incurred in connection therewith), (3) shall have the same obligor,
(4) shall be subject to an equal or longer maturity as the Subordinated Notes,
the Cadmus Subordinated Notes, the Second Lien Notes, the other Indebtedness
permitted to be incurred pursuant to Section 7.02(n) or the Senior Notes, as
applicable, and (5) otherwise shall be subject to material terms and conditions
substantially no more restrictive than the Subordinated Notes Documents, the
Cadmus Subordinated Notes Documents, the Second Lien Notes Documents, the
documents evidencing the other Indebtedness permitted to be incurred pursuant to
Section 7.02(n), or the Senior Notes Indenture, as applicable; provided that, to
the extent funded by Indebtedness in accordance with the requirements of clauses
(E)(1) through (E)(5) above, such prepayment, purchase, redemption or defeasance
shall not be subject to the Consolidated Leverage Ratio and other requirements
set forth in clause (C) above (and, for the avoidance of doubt, clause (D) above
shall not be applicable);
 
 


 
 
-86-

--------------------------------------------------------------------------------

 
 
(e)           prepayments of Indebtedness permitted under Section 7.02(b);
 
(f)           so long as (x) the Consolidated Leverage Ratio calculated on a Pro
Forma Basis, as determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b), as applicable, is less than 4.75 to 1.0 and (y) no
Default has occurred or is continuing, prepayments of Indebtedness permitted
under Section 7.02(g); provided that any such prepayment shall be funded by
(i) a refinancing permitted under Section 7.02(d), (ii) Loans under this
Agreement or (iii) if the Consolidated Leverage Ratio calculated on a Pro Forma
Basis, as determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b), as applicable, is less than or equal to 3.50 to 1.0, Excess Cash
Flow (provided, however, that if such Consolidated Leverage Ratio is greater
than 3.50 to 1.0 (and less than 4.75 to 1.0) and subject to a dollar for dollar
reduction in the Maximum Dividend Amount in accordance with Section 7.06(d), the
Borrower may apply up to $25,000,000, which amount shall not reduce the
calculation of Excess Cash Flow pursuant to clause (viii) of the definition
thereof, in the aggregate during the period from the Amendment and Restatement
Effective Date through the Maturity Date to (x) pay fees arising in connection
with an offer to repurchase the Subordinated Notes, the Cadmus Subordinated
Notes, the Second Lien Notes, the other Indebtedness permitted to be incurred
pursuant to Section 7.02(n) or the Senior Notes, (y) purchase Subordinated
Notes, Cadmus Subordinated Notes Second Lien Notes, other Indebtedness permitted
to be incurred pursuant to Section 7.02(n) or Senior Notes, and/or (z) prepay
Indebtedness permitted under Section 7.02(g));
 
(g)           other prepayments, redemptions, defeasances or satisfactions of
Indebtedness permitted under Section 7.02(g); provided that (i) such
prepayments, redemptions, defeasances or satisfactions are made on, or within
sixty (60) days after, the date on which the Person owing such Indebtedness
becomes a Subsidiary of the Borrower, and (ii) the funds required to make such
prepayment, redemption, defeasance or satisfaction of such Indebtedness are
deposited with a trustee, escrow agent, paying agent or similar agent on the
closing date of the Borrower’s acquisition of such Person, and such funds
reduce, or are otherwise included as a portion of, the purchase price for such
Person pursuant to the terms of the purchase and sale agreement governing such
acquisition; and
 
(h)           so long as (i) immediately before and after giving effect to any
such prepayment, purchase or redemption (x) no Default shall have occurred and
be continuing and (y) Holdings and its Subsidiaries shall be in compliance with
all of the covenants set forth in Section 7.11 on a Pro Forma Basis, as
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), as
applicable, prepayments, purchases or redemptions of (A) the Equipment Loans in
an aggregate amount not to exceed $5,400,000 and (B) other Indebtedness (other
than the Subordinated Notes and the Cadmus Subordinated Notes) in an aggregate
amount not to exceed $5,000,000.
 
Notwithstanding the foregoing clauses (a) through (h) of this Section 7.15,
Holdings and the Borrower shall not, nor shall they permit any Subsidiary to,
directly or indirectly, make any payment in violation of the Intercreditor
Agreement with respect to any Indebtedness evidenced by the Second Lien Notes.
 


 
 
-87-

--------------------------------------------------------------------------------

 
 
7.16               Amendment, Etc. of Related Documents and Indebtedness.
 
(a)           Cancel or terminate any Subordinated Notes Documents or Second
Lien Notes Documents or consent to or accept any cancellation or termination
thereof, except, in the case of the Subordinated Notes Documents, in connection
with any transaction permitted under Section 7.02(d) or Section 7.15(d),
(b) cancel or terminate any Material Contract or consent to or accept any
cancellation or termination thereof, unless the cancellation or termination
thereof could not reasonably be expected to have a Material Adverse Effect,
(c) amend, modify or change in any manner any term or condition of any
Subordinated Notes Documents or Second Lien Notes Documents or give any consent,
waiver or approval thereunder that, in any such case, could impair the rights
and remedies of the Secured Parties under the Loan Documents or otherwise result
in a Material Adverse Effect, (d) amend, modify or change in any manner any term
or condition of any Material Contract or give any consent, waiver or approval
thereunder unless such amendment, modification or change could not reasonably be
expected to have a Material Adverse Effect, (e) [intentionally omitted],
(f) waive any material default or any breach of any material term or condition
of any Material Contract, (g) take any other action in connection with any
Related Document that would impair in any material respect the value of the
interest or rights of any Loan Party thereunder or that would impair the rights
or interests of the Administrative Agent or any Lender or (h) amend, modify or
change in any manner any term or condition of any Indebtedness set forth in
Schedule 7.02, except for any refinancing, refunding, renewal or extension
thereof permitted by Section 7.02(d) or Section 7.15(d) and except for any such
amendment, modification or change that could not reasonably be expected to
impair the rights and remedies of the Secured Parties under the Loan Documents
or otherwise result in a Material Adverse Effect.
 
7.17               Holding Company.
 
In the case of Holdings, engage in any business or activity other than (a) the
ownership of all outstanding Equity Interests in the Borrower and CNMW
Investments, Inc., (b) maintaining its corporate existence, (c) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents, Cadmus Subordinated Notes Documents and
Related Documents to which it is a party and the performance of its obligations
thereunder, (e) activities incidental to the businesses or activities described
in clauses (a) through (d) of this Section and (f) any other activities
substantially similar or related to the lines of business of Holdings in the
ordinary course of business as of the Amendment and Restatement Effective Date
to the extent otherwise permitted under the Loan Documents.
 
7.18               Designation of Senior Debt.
 
Designate any Indebtedness (other than the Indebtedness under the Loan
Documents) of the Borrower or any of its Subsidiaries as “Designated Senior
Debt” under, and as defined in, the Subordinated Notes Documents and the Cadmus
Subordinated Notes Documents.
 


ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01               Events of Default.
 
Any of the following shall constitute an Event of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or


 
 
-88-

--------------------------------------------------------------------------------

 
(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01(a), 6.01(b),
6.02(b), 6.03, 6.05(a), 6.05(c), 6.10, 6.11, 6.12, 6.14, 6.17, 6.20, 6.21 or
Article VII, (ii) any Guarantor fails to perform or observe any term, covenant
or agreement set forth in the foregoing subclause (i) that Guarantor has agreed
to perform or observe pursuant to Section 4.01 of the Guaranty or (iii) any Loan
Party fails to perform or observe any term, covenant or agreement contained in
(x) Section 5.01(c), 5.01(d), Section 5.01(g), or Section 5.02 of the Security
Agreement or (y) the foregoing subclause (i) that any Loan Party agreed to
perform or observe pursuant to any Mortgage to which it is a party; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days from the earlier of (i) the date that any
Responsible Officer of a Loan Party has actual knowledge thereof or (ii) the
date that the Administrative Agent delivers to Borrower written notice of such
failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


 
 
-89-

--------------------------------------------------------------------------------

 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has an A.M. Best Financial Strength Rating of at least
“A”, been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000,000, or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
(j)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms hereof of thereof) cease to create a valid and perfected
first priority Lien (subject to Liens permitted by Section 7.01) on the
Collateral purported to be covered thereby; or
 
(m)           Subordination.  (i) The Intercreditor Agreement or the
subordination provisions (the “Subordinated Provisions”) of the Subordinated
Notes Documents shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
Subordinated Notes or the Second Lien Notes, in each case except pursuant to the
express terms thereof; (ii) all or any material portion of the Obligations cease
to constitute “Senior Debt” and “Designated Senior Debt” under the Subordinated
Note Documents or “First Lien Obligations” under the Second Lien Notes
Documents; (iii) the Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of the Intercreditor Agreement or any of the Subordination
Provisions, (B) that the Intercreditor Agreement or the Subordination Provisions
exist for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, (C) that all payments of principal of or premium and interest on the
Subordinated Notes, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the applicable Subordination Provisions; or
(D) limitations set forth in the Intercreditor Agreement upon application of
proceeds from any source to payment of principal of, or premium or interest on,
the Second Lien Notes or other junior lien Indebtedness; or (iv) any holders of
the Second Lien Notes or other junior lien Indebtedness shall, directly or
indirectly, disavow or contest in any manner the effectiveness, validity or
enforceability of any material term of the Intercreditor Agreement.
 
8.02               Remedies upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
 
-90-

--------------------------------------------------------------------------------

 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03               Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including the reasonable fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including the reasonable, allocated fees and time charges for attorneys
who may be employees of any Lender or the L/C Issuer) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been paid in full
in cash or Cash Collateralized, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


 
 
-91-

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, Obligations arising under Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX

 
ADMINISTRATIVE AGENT
 
9.01               Appointment and Authority.
 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and none of Holdings, the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02               Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
9.03               Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 


 
 
-92-

--------------------------------------------------------------------------------

 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04               Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05               Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 


 
 
-93-

--------------------------------------------------------------------------------

 
9.06               Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (and, so long as no Event of Default has occurred and is continuing,
with the prior written consent of the Borrower, which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


9.07           Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08                No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the Lead Arrangers,
Syndication Agents or Documentation Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.


 
 
-94-

--------------------------------------------------------------------------------

 
9.09               Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest in respect of the Loans, L/C Obligations and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
9.10               Collateral and Guaranty Matters.
 
The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,
 


(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is Disposed of or to be Disposed of as part of or
in connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii)  if approved, authorized or ratified in writing in accordance
with Section 11.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 


 
 
-95-

--------------------------------------------------------------------------------

 
ARTICLE X

 
CONTINUING GUARANTY
 
10.01               Guaranty.
 
Holdings hereby absolutely and unconditionally guarantees, as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, arising hereunder and under the other Loan Documents (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, reasonable attorneys’ fees and expenses incurred by the
Secured Parties in connection with the collection or enforcement thereof).  The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon Holdings, and conclusive for the purpose of establishing the amount
of the Obligations, absent manifest error.  This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of Holdings under this
Guaranty, and Holdings hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing, whether
arising as a result of any law or regulation of any jurisdiction or any other
event affecting any term of the Obligations.
 
10.02               Rights of Lenders.
 
Holdings consents and agrees that the Secured Parties may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent, the L/C Issuer
and the Lenders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Obligations.  Without limiting the generality of the foregoing, Holdings
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of Holdings under this Guaranty or which,
but for this provision, might operate as a discharge of Holdings.


10.03                Certain Waivers.
 
Holdings waives (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of the Borrower; (b) any defense based on any claim that Holdings’ obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting Holdings’ liability hereunder; (d) subject to
Section 10.05, any right to proceed against the Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) subject to Section 10.05, any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties.  Holdings
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.  Holdings waives any rights and defenses that are or
may become available to Holdings by reason of §§ 2787 to 2855, inclusive, and §§
2899 and 3433 of the California Civil Code.  As provided below, this Guaranty
shall be governed by, and construed in accordance with, the laws of the State of
New York.  The foregoing waivers and the provisions hereinafter set forth in
this Guaranty which pertain to California law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or the Obligations.
 


 
 
-96-

--------------------------------------------------------------------------------

 
10.04               Obligations Independent.
 
The obligations of Holdings hereunder are those of primary obligor, and not
merely as surety, and are independent of the Obligations and the obligations of
any other guarantor, and a separate action may be brought against Holdings to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.
 
10.05               Subrogation.
 
Holdings shall not exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been paid in full in cash and performed in full and the
Commitments and the Facilities are terminated.  If any amounts are paid to
Holdings in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured.
 
10.06               Termination; Reinstatement.
 
This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guaranty are paid in full
in cash and the Commitments and the Facilities with respect to the Obligations
are terminated.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or Holdings is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of Holdings under this paragraph shall survive termination of this
Guaranty.
 
10.07               Subordination.
 
Holdings hereby subordinates the payment of all obligations and indebtedness of
the Borrower owing to Holdings, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrower to Holdings as
subrogee of the Secured Parties or resulting from Holdings’ performance under
this Guaranty, to the payment in full in cash of all Obligations.  If the
Secured Parties so request, any such obligation or indebtedness of the Borrower
to Holdings shall be enforced and performance received by Holdings as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of Holdings under this Guaranty.
 
10.08               Stay of Acceleration.
 
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against Holdings or the Borrower under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by Holdings immediately upon demand by the Secured Parties.
 
10.09               Condition of Borrower.
 
Holdings acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower and any other guarantor such
information concerning the financial condition, business and operations of the
Borrower and any such other guarantor as Holdings requires, and that none of the
Secured Parties has any duty, and Holdings is not relying on the Secured Parties
at any time, to disclose to Holdings any information relating to the business,
operations or financial condition of the Borrower or any other guarantor
(Holdings waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
 
 
 
-97-

--------------------------------------------------------------------------------

 
10.10               Additional Guarantor Waivers and Agreements.
 
(a)           Holdings understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that Holdings
may have to seek reimbursement, contribution, or indemnification from the
Borrower or others based on any right Holdings may have of subrogation,
reimbursement, contribution, or indemnification for any amounts paid by Holdings
under this Guaranty.  Holdings further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of Holdings’
rights, if any, may entitle Holdings to assert a defense to this Guaranty based
on Section 580d of the California Code of Civil Procedure as interpreted in
Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this Guaranty,
Holdings freely, irrevocably, and unconditionally:  (i) waives and relinquishes
that defense and agrees that Holdings will be fully liable under this Guaranty
even though the Secured Parties may foreclose, either by judicial foreclosure or
by exercise of power of sale, any deed of trust securing the Obligations;
(ii) agrees that Holdings will not assert that defense in any action or
proceeding which the Secured Parties may commence to enforce this Guaranty;
(iii) acknowledges and agrees that the rights and defenses waived by Holdings in
this Guaranty include any right or defense that Holdings may have or be entitled
to assert based upon or arising out of any one or more of §§ 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure or § 2848 of the California
Civil Code; and (iv) acknowledges and agrees that the Secured Parties are
relying on this waiver in creating the Obligations, and that this waiver is a
material part of the consideration which the Secured Parties are receiving for
creating the Obligations.
 
(b)           Holdings waives all rights and defenses that Holdings may have
because any of the Obligations is secured by real property.  This means, among
other things:  (i) the Secured Parties may collect from Holdings without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Secured Parties may collect from Holdings even if the Secured Parties,
by foreclosing on the real property collateral, have destroyed any right
Holdings may have to collect from the Borrower.  This is an unconditional and
irrevocable waiver of any rights and defenses Holdings may have because any of
the Obligations is secured by real property.  These rights and defenses include,
but are not limited to, any rights or defenses based upon § 580a, 580b, 580d, or
726 of the California Code of Civil Procedure.
 
(c)           Holdings waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.


ARTICLE XI
 
MISCELLANEOUS
 
11.01               Amendments, Etc.
 
(a)           Required Lender and Unanimous Consent.  No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
 
(i)       [reserved];
 


 
 
-98-

--------------------------------------------------------------------------------

 
(ii)       without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under the
Revolving Credit Facility without the written consent of the Required Revolving
Lenders;
 
(iii)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(iv)     postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;
 
(v)       reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (D) of the second proviso to
this Section 11.01(a)) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(vi)      change (i) Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Term Facility, the
Required Term Lenders, (ii) if such Facility is an Additional Term Facility, the
Required Additional Term Lenders, and (iii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders;
 
(vii)    change (A) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (B) of this Section 11.01(vii)), without the
written consent of each Lender or (B) the definition of “Required Revolving
Lenders,” “Required Term Lenders,” or “Required Additional Term Lenders” without
the written consent of each Lender under the applicable Facility;
 
(viii)   subject to Section 9.10, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;


(ix)     subject to Section 9.10, release all or substantially all of the value
of the Guaranty, without the written consent of each Lender;
 
(x)       impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (A) if such Facility is the Term Facility, the Required Term
Lenders, (B) if such Facility is an Additional Term Facility, the Required
Additional Term Lenders, and (C) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;
 
(xi)     subordinate the Obligations or the Liens securing the Obligations
without the written consent of each Lender; or
 
(xii)    modify the definition of “Interest Period” without the consent of each
affected Lender;
 
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (B) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (C) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(D) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.
 
 
-99-

--------------------------------------------------------------------------------

 
(b)           Defaulting Lenders. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except those described in Section
11.01(a)(iii), (iv) and (v).
 
(c)           Replacement of Non-Consenting Lenders. If any Lender does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders, the Borrower may replace such non-consenting
Lender in accordance with Section 11.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).
 
11.02               Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)       if to Holdings, the Borrower, the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and
 
(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
-100-

--------------------------------------------------------------------------------

 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
 
(d)           Change of Address, Etc.  Each of Holdings, the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower, except to the extent
that such losses, costs, expenses or liabilities are determined by a final
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Person.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.



11.03                      No Waiver; Cumulative Remedies.
 
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
 
-101-

--------------------------------------------------------------------------------

 
11.04               Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, but excluding any costs of maintaining the Platform), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all reasonable, allocated fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, penalties and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable, allocated fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on, at, under or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (y) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final judgment in its favor on such claim as determined by a
court of competent jurisdiction.
 


 
 
-102-

--------------------------------------------------------------------------------

 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, neither the Borrower nor any Indemnitee shall
assert, and each of the Borrower and the Indemnitees hereby waives, any claim
against the Borrower, any other Loan Party or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final
judgment of a court of competent jurisdiction.  For the avoidance of doubt, this
subsection (d) shall not limit the obligation of the Borrower to indemnify each
Indemnitee for any liabilities or damages incurred by such Indemnitee that are
asserted against such Indemnitee by a third party and that are payable by the
Borrower pursuant to Section 11.04(b).
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
11.05               Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
 
-103-

--------------------------------------------------------------------------------

 
11.06               Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under the other Loan Documents
(except in connection with any transaction permitted by Section 7.04(a), (d) or
(e)) without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)       Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
(iii)                  Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that if
the Borrower fails to respond to a request for a consent to an assignment within
five Business Days following the date such request is received by the Borrower,
then the Borrower shall be deemed to have consented to such assignment;
 


 
 
-104-

--------------------------------------------------------------------------------

 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)                  Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount, if
any, required as set forth in Schedule 11.06; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)                   No Assignment to Borrower.  No such assignment shall be
made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)                  No Assignment to Natural Persons.  No such assignment
shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and,
with respect to itself, any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


 
 
-105-

--------------------------------------------------------------------------------

 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (iii) through (vi) of the first proviso to Section
11.01(a) that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of those Sections, including the documentation requirements in
Section 3.01(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive and such Lender (and the Borrower, to the extent
that the Participant requests payment from the Borrower) shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  The portion of the Participant Register relating to any
Participant requesting payment from the Borrower under the Loan Documents shall
be made available to the Borrower upon reasonable request.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitments and
Revolving Credit Loans pursuant to Section 11.06(b), Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 
 
 
-106-

--------------------------------------------------------------------------------

 
11.07                Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, that in the event of any such disclosure under this clause (c), the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, agrees
to use commercially reasonable efforts to inform the Borrower of such disclosure
to the extent not prohibited by Law), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower (other than through a Person whom the Administrative
Agent, such Lender or the L/C Issuer actually knows to be acting in violation of
his or its obligations to the Borrower or any other Loan Party).
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
11.08                Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of Holdings,
the Borrower or any other Loan Party against any and all of the obligations of
Holdings, the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Holdings, the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 11.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
 
-107-

--------------------------------------------------------------------------------

 
11.09               Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
11.10               Counterparts; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 
11.11               Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12               Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 


 
 
-108-

--------------------------------------------------------------------------------

 
11.13               Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
if any Lender is a Designated Lender, or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06 (notwithstanding the
foregoing, it being understood that such assignment shall not require the
consent of such Lender), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(i)       the Borrower shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 11.06(b);
 
(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)     such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b)           Notwithstanding anything herein to the contrary, at any time
during a Default Period with respect to a Revolving Credit Lender that is a
Designated Lender, the Borrower may terminate in full the Revolving Credit
Commitment of such Designated Lender (without any requirement of any reduction
in the Revolving Credit Commitments of any other Revolving Credit Lenders) by
giving notice to such Designated Lender and the Administrative Agent (which
notice shall specify the effective date of such termination); provided, that (i)
at the time of such termination, no Event of Default exists; (ii) concurrently
with such termination, the Borrower shall pay to such Designated Lender an
amount equal to the outstanding principal of its Revolving Credit Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents; (iii) if, on the effective
date of such termination, any Letter of Credit is outstanding, the conditions
specified in Section 2.03(a)(i) would be satisfied (after giving effect to such
termination) were each such Letter of Credit issued on such date; and (iv) if,
on the effective date of such termination, any Swing Line Loan is outstanding,
the conditions specified in Section 2.04(a) would be satisfied (after giving
effect to such termination) were each such Swing Line Loan to be made on such
date.  Upon satisfaction of the conditions specified in the foregoing clauses
(i), (ii), (iii) and (iv), the Revolving Credit Commitment of such Designated
Lender shall terminate on the effective date specified in such notice, its
participation in the L/C Obligations and outstanding Swing Line Loans (if any)
shall terminate on such effective date and the participations of the other
Revolving Credit Lenders in the L/C Obligations and outstanding Swing Line Loans
shall be redetermined as of such termination date as if the outstanding Letters
of Credit had been issued, the Unreimbursed Amounts had been paid by the L/C
Issuer, and the Swing Line Loans had been advanced by the Swing Line Lender, in
each case on such termination date.  The termination of the Revolving Credit
Commitment of a Designated Lender pursuant to this Section 11.13(b) shall not be
deemed to be a waiver of any right that the Borrower, the Administrative Agent,
the L/C Issuer, the Swing Line Lender or any other Lender may have against such
Designated Lender.
 
 
-109-

--------------------------------------------------------------------------------

 
11.14               Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER
THAN AS PROVIDED IN ANY MORTGAGE WITH RESPECT TO ITSELF), OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15               Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
-110-

--------------------------------------------------------------------------------

 
11.16               [Reserved].
 
11.17               No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrower and Holdings each acknowledge and agree, and acknowledge their
respective Affiliates’ understanding, that:  (i) the credit facility provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, and each of the Borrower and Holdings is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and each Lead Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
Holdings or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor any
Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or Holdings with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any Lead
Arranger has advised or is currently advising the Borrower, Holdings or any of
their respective Affiliates on other matters) and neither the Administrative
Agent nor any Lead Arranger has any obligation to the Borrower, Holdings or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor the Lead
Arrangers have any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Lead Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrower and Holdings hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty.
 
11.18               USA PATRIOT Act Notice.
 
Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act.  The Loan Parties shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the USA PATRIOT Act.

 
11.19               ENTIRE AGREEMENT.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
 
-111-

--------------------------------------------------------------------------------

 
11.20               Amendment and Restatement.
 
(a)           The Borrower, Holdings, the Administrative Agent, the L/C Issuer
and the Lenders hereby agree that upon the effectiveness of this Agreement, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended and restated in their entirety by the terms and conditions of this
Agreement and the terms and provisions of the Existing Credit Agreement, except
as otherwise provided in the next paragraph, shall be superseded by this
Agreement.
 
(b)           Notwithstanding the amendment and restatement of the Existing
Credit Agreement by this Agreement, the Borrower and Holdings shall continue to
be liable to the Administrative Agent and the Lenders with respect to agreements
on the part of the Borrower and Holdings under the Existing Credit Agreement to
indemnify and hold harmless the Administrative Agent and the Lenders from and
against all claims, demands, liabilities, damages, losses, costs, charges and
expenses to which the Administrative Agent and the Lenders may be subject
arising in connection with the Existing Credit Agreement.  This Agreement is
given as a substitution of, and not as a payment of, the obligations of the
Borrower and Holdings under the Existing Credit Agreement and is not intended to
constitute a novation of the Existing Credit Agreement.  Upon the effectiveness
of this Agreement all amounts outstanding and owing by Borrower under the
Existing Credit Agreement shall constitute Credit Extensions hereunder.
 
(c)           By execution of this Agreement all parties hereto agree that
(i) each of the Collateral Documents and other Loan Documents is hereby amended
such that all references to the Existing Credit Agreement and the Loans
thereunder shall be deemed to refer to this Credit Agreement and the
continuation of the Loans hereunder, (ii) each of the Guaranties is reaffirmed
and (iii) all security interests and liens granted under the Collateral
Documents shall continue and secure the Obligations hereunder and the
obligations of the Guarantors under the Guaranties.
 
11.21               Designated Senior Debt.
 
The Borrower hereby designates all the Obligations as “Designated Senior Debt”
under, and as defined in, each of the Subordinated Notes Documents, the Cadmus
Subordinated Notes Documents and all supplemental indentures thereto.
 
11.22               Defaulting Lenders.
 
Notwithstanding anything contained in this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then, to the extent permitted by applicable
Law,
 
(a)           until such time as all Defaulted Payments with respect to such
Defaulting Lender shall have been paid in full, the Administrative Agent may (in
its discretion) apply any amounts thereafter received by the Administrative
Agent for the account of such Defaulting Lender to satisfy such Defaulting
Lender’s obligations to make such Defaulted Payments; and
 
(b)           with respect to any Defaulting Lender with one or more Defaulted
Loans, such Defaulting Lender shall not be entitled to receive any commitment
fee pursuant to Section 2.09(a) or any Letter of Credit Fees pursuant to Section
2.03(i) for any Default Period with respect to such Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).
 
In addition, notwithstanding anything contained in this Agreement to the
contrary, no assignments otherwise permitted by Section 11.06 shall be made to a
Defaulting Lender, an Impacted Lender or any of their respective Subsidiaries or
Affiliates that are Distressed Persons.
 


[Remainder of Page Intentionally Left Blank]


 
 
-112-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
CENVEO CORPORATION, a Delaware
 
corporation
         
By:
/s/ Mark S. Hiltwein    
Name: Mark S. Hiltwein
   
Title:   Chief Financial Officer
       
CENVEO, INC., a Colorado corporation
 
By:
/s/ Mark S. Hiltwein
   
Name: Mark S. Hiltwein
   
Title:   Chief Financial Officer
       
BANK OF AMERICA, N.A., as
 
Administrative Agent
 
By:
/s/ Antonikia Thomas
   
Name:  Antonikia Thomas
    Title:    Assistant Vice President         BANK OF AMERICA, N.A., as a
Lender, L/C   Issuer and Swing Line Lender   By: /s/Prayes Majmudar     Name:
Prayes Majmudar     Title:   Vice President            
